Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.49 Page 1 of 36




                           Exhibit 1
                                             Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.50 Page 2 of 36




                                                                                          SISVEL LTE PATENT BROCHURE
      The information below is provided for the convenience of the parties interested in a license under the LTE Patents of Sisvel Mobile Communication Program, and it is not intended to be exhaustive or restrictive. The versions of the technical
     specifications indicated below are exemplary, and previous or subsequent versions of such specifications may also be relevant. Please note that the listed patent families may be essential to separate specifications and/or Section in addition to
                                                                                 those disclosed below and claims other than those mentioned may be relevant as well.

     Please also note that the license offered may include patent applications and/or patents that are not (yet) listed in this brochure, as they still may be in prosecution or under evaluation for essentiality. This brochure, may also include patents
   that may have lapsed/expired or may lapse/expire during the terms of any license offer, which only require royalties for past use during the corresponding terms of such patents. The existence of patent applications being granted and/or patents
                                                       being lapsed/expired during the term of a license agreement has been accounted in the rates offered under any of the relevant license offers.


   Family          Patent Owner           Exemplary Patent          Family Members            Claim(s)     Illustrative section(s) of the standard                                                                         ETSI Declaration   Filing Date
   LTE‐001         AIRBUS DS              FR 2829642                                          1            3GPP TS 36.211 V9.1.0: Sections 6.1, 6.1.1, 6.2, 6.2.1, 6.2.2, 6.10, 6.10.1, 6.10.1.1, 6.10.1.2, 6.10.2,        ISLD‐201309‐002    12 Sep 2001
                                                                                                           6.10.2.1, 6.10.2.2, 6.10.3, 6.10.3.1, 6.10.3.2, 6.10.4, 6.10.4.1, 6.10.4.2, 7.2; Figures 6.2.2‐1, 6.10.1.2‐1,
                                                                                                           6.10.1.2‐2, 6.10.2.2‐1, 6.10.2.2‐3, 6.10.3.2‐1, 6.10.3.2‐2, 6.10.3.2‐3, 6.10.4.2‐1, 6.10.4.2‐2

                                                                    US 7471728                                                                                                                                                                09 Aug 2001

   LTE‐002         AIRBUS DS              EP 1364547                                          1            3GPP TS 36.133 v9.3.0: Section 7.6, 7.6.1, 8.1.2.2.1.1,                                                         ISLD‐201309‐002    01 Mar 2002
                                                                                                           3GPP TS 36.211 v9.1.0: Section 5.2.1, 6.2.1, Figure 5.2.1‐1
                                                                                                           3GPP TS 36.213 v9.1.0: Section 5.1,
                                                                                                           3GPP TS 36.214 v9.1.0:, Section 5.2.2,
                                                                                                           3GPP TS 36.300 v9.2.0: Section 10.1, 10.1.2, Figure 10.1.2.1.1‐1
                                                                                                           3GPP TS 36.321 v9.1.0: Section 5.10
                                                                                                           3GPP TS 36.331 v9.1.0: Section 5.5.1, 6.2.2, 6.3.5, 10.2.2
                                                                    CA 2439566                                                                                                                                                                01 Mar 2002
                                                                    EP 1364547 (FR)                                                                                                                                                           01 Mar 2002
                                                                    EP 1364547 (GB)                                                                                                                                                           01 Mar 2002
                                                                    EP 1364547 (IT)                                                                                                                                                           01 Mar 2002
                                                                    US 7254393                                                                                                                                                                01 Mar 2002
                                                                    EP 1364547 (DE)                                                                                                                                                           01‐03‐02

   LTE‐003         AIRBUS DS              US 7224683                                          1, 11        3GPP TS 36.300 V8.12.0: Section 4                                                                               ISLD‐201309‐002    01 Aug 2000
                                                                                                           3GPP TS 36.211 V8.9.0: Sections 4, 4.1, 4.2, 5, 5.1, 5.2, 5.2.1, 5.2.2, 5.2.3; Figures 4.1‐1, 4.2‐1, 5.2.1‐1.
                                                                                                           3GPP TS 36.331 V8.19.0: Sections 1, 3, 3.2, 5, 5.3, 5.3.1, 5.3.1.1, 5.3.10, 5.3.10.0, 5.3.10.1, 5.3.10.5, 6,
                                                                                                           6.3, 6.3.2
                                                                                                           3GPP TS 36.321 V8.12.0: Sections 5, 5.10, 5.10.2.
                                                                                                           3GPP TS 36.213 V8.8.0: Sections 8, 8.3; Tables 8‐1, 8.3‐1

                                          EP 1198906 (FR)                                     1, 13        3GPP TS 36.201 V11.1.0: Sections 4, 4.1, 4.1.1, 4.2, 4.2.1, 4.3, 4.3.1, 6, 6.1.2                                ISLD‐201309‐002    01 Aug 2000
                                                                                                           3GPP TS 36.211 V11.1.0: Sections 4, 4.1, 5.2.3
                                                                                                           3GPP TS 36.300 V11.1.0: Sections 11.1, 11.1.1, 11.1.2
                                                                                                           3GPP TS 36.321 V11.1.0: Sections 5.10, 5.10.1, 5.10.2




Page 1 of 35
Subject to US FRE 408 (or equivalent local regulation)                                                      COMPLAINT - EX. 1                                                                                                                 Version: 5SW95FSS

                                                                                                                PAGE 1
                                             Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.51 Page 3 of 36



   LTE‐021         KPN                    US 9014667                           35           3GPP TS 22.368 V10.5.0; sections 3.1, 3.2, 4, 7.1.1 and Annex (A) (Informative)                                    ISLD‐201304‐010   19 Feb 2009
                                                                                            3GPP TS 22.003 V10.10.0; section 2.1
                                                                                            3GPP TS 23.060 V10.14.0; sections 5.3.0, 5.3.1, 5.3.6.2.1, 5.3.6.2.2, 5.3.6.2.3, 5.3.6.2.4, 5.3.6.3, 5.3.6.4,
                                                                                            5.3.13.2, 5.6.3,6.5.0, 6.8.2.2, 13.1, 13.2.1, 13.2.3, 13.4, 14.1 and 14.2
                                                                                            3GPP TS 24.008 V10.15.0; sections 4.1.1.7, 4.7.3.1.4 and 6.1.3.11
                                          JP 5308459                           35           3GPP TS 23.060 V10.5.0: Sections 5.3.0, 5.3.1, 5.3.6.2.1, 5.3.6.2.3,5.3.6.2.4, 5.3.6.4, 5.6.3, 6.5.0, 14.1 and     ISLD‐201304‐010   19 Feb 2009
                                                                                            14.2.
                                                                                            3GPP TS 23.003 V10.3.0: Section 2.1.
                                                                                            3GPP TS 24.008 V10.4.0: Sections 4.1.1.7, 4.7.3.1.4, 6.1.3.11, 9.4.4, 9.4.4.2, 9.4.22 and 9.4.22.1.
                                                                                            3GPP TS 22.368 V11.3.0: Annex A.
                                          EP 2337403                           16, 30, 34   3GPP TS 22.368 v10.5.0: Annex A (informative)                                                                      ISLD‐201304‐010   19 Feb 2009
                                                                                            3GPP TS 23.003 v10.10.0: Sections 2.1, 2.8.1,
                                                                                            3GPP TS 23.060 v10.14.0: Sections 14.1, 14.2, 14.2A,
                                                                                            3GPP TS 23.401 v10.13.0: Sections 4.3.1, 4.3.2, 4.3.7.4, 4.3.7.4.1, 4.3.7.4.2, 4.3.7.4.2.1, 4.3.7.4.2.3,
                                                                                            4.3.7.4.2.4, 5.1.1, 5.1.1.1, 5.2.2, 5.3.2.1, 5.3.9, 5.5.1.2.5
                                                                                            3GPP TS 24.301 v10.15.0: Sections 5.3.9, 5.5.1.2.5, 6.3.5, 8.2.3, 8.2.3.1, 8.2.3.3; Table 8.2.3.1
                                          EP 2250835                           15, 16, 29   3GPP TS 22.368 v10.5.0: Annex A (informative)                                                                      ISLD‐201304‐010   19 Feb 2009
                                                                                            3GPP TS 23.003 v10.10.0: Section 2.1
                                                                                            3GPP TS 23.060 v10.14.0: Sections 5.3.0, 5.3.1, 5.3.6.2, 5.3.6.2.1, 5.3.6.2.3, 5.3.6.2.4, 5.6.3, 5.3.6.4, 6.5.0,
                                                                                            14.1, 14.2
                                                                                            3GPP TS 24.008 v10.15.0: Sections 4.1.1.7, 4.7.3.1.4, 6.1.3.11, 9.4.4, 9.4.4.2; Table: 9.4.4
                                                         CN ZL200980106811.7                                                                                                                                                     19 Feb 2009
                                                         CN ZL201310055246.4                                                                                                                                                     19 Feb 2009
                                                         CN ZL201310055256.8                                                                                                                                                     19 Feb 2009
                                                         EP 2250835 (AT)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (BE)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (CH)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (DK)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (FI)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (FR)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (GB)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (IE)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (IS)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (IT)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (PL)                                                                                                                                                         19 Feb 2009
                                                         EP 2250835 (SE)                                                                                                                                                         19 Feb 2009
                                                         EP 2337403 (FR)                                                                                                                                                         19 Feb 2009
                                                         EP 2337403 (GB)                                                                                                                                                         19 Feb 2009
                                                         EP 2337403 (NL)                                                                                                                                                         19 Feb 2009
                                                         EP 2337403 (SE)                                                                                                                                                         19 Feb 2009
                                                         ES 2376616                                                                                                                                                              19 Feb 2009
                                                         IN 273372                                                                                                                                                               19 Feb 2009
                                                         JP 5684323                                                                                                                                                              19 Feb 2009
                                                         JP 5841566                                                                                                                                                              19 Feb 2009
                                                         JP 5926433                                                                                                                                                              19 Feb 2009
                                                         KR 10‐1231986                                                                                                                                                           19 Feb 2009
                                                         US 9247426                                                                                                                                                              19 Feb 2009
                                                         US 9253637                                                                                                                                                              19 Feb 2009
                                                         US 9781743                                                                                                                                                              19 Feb 2009


Page 2 of 35
Subject to US FRE 408 (or equivalent local regulation)                                      COMPLAINT - EX. 1                                                                                                                    Version: 5SW95FSS

                                                                                                PAGE 2
                                             Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.52 Page 4 of 36



   LTE‐021         KPN                                   EP 2250835 (DE)                                                                                                                                                    19‐02‐09
                                                         EP 2337403 (DE)                                                                                                                                                    19‐02‐09

   LTE‐022         KPN                    EP 0831613                           1         3GPP TR 21.905 V11.3.0: Section 3 (0‐9)                                                                          ISLD‐201203‐018   21 Nov 1996
                                                                                         ETSI TS 136 212 V8.8.0: Sections 1, 5, 5.1.1, 5.1.2, 5.3.2, 5.3.2.1 ; Figure 5.3.2‐1
                                                         EP 0831613 (BE)                                                                                                                                                    21 Nov 1996
                                                         EP 0831613 (CH)                                                                                                                                                    21 Nov 1996
                                                         EP 0831613 (FR)                                                                                                                                                    21 Nov 1996
                                                         EP 0831613 (IE)                                                                                                                                                    21 Nov 1996
                                                         EP 0831613 (IT)                                                                                                                                                    21 Nov 1996
                                                         EP 0831613 (LU)                                                                                                                                                    21 Nov 1996
                                                         EP 0831613 (NL)                                                                                                                                                    21 Nov 1996
                                                         EP 0831613 (SE)                                                                                                                                                    21 Nov 1996
                                                         ES 2204993                                                                                                                                                         21 Nov 1996
                                                         EP 0831613 (DE)                                                                                                                                                    21‐11‐96
                                                         EP 0831613 (FI)                                                                                                                                                    21‐11‐96

   LTE‐023         KPN                    US 6212662                           1, 2, 3   3GPP TS 36.212 V9.3.0: Section 5, 5.1, 5.1.1, 5.1.2, 5.1.3, Table 5.1.3‐1, 5.1.3‐3, 5.1.3.2, 5.1.3.2.1, Figure   ISLD‐201202‐010   24 Jun 1996
                                                                                         5.1.3‐2, 5.1.3.2.3,

   LTE‐024         KPN                    EP 2299649                           1, 15     3GPP TS 23.228 V10.4.0: Sections 3.1, 4.14,                                                                      ISLD‐201302‐007   16 Sep 2010
                                                                                         3GPP TS 24.229 V10.3.0: Sections 1, 3.2, 5.3, 5.3.2, 5.3.2.1, 5.3.2.1A, 5.4, 5.4.3.1, 5.4.3.2, 5.7, 5.7.1.3A,    ISLD‐201302‐008
                                                                                         5.7.1.7, 5.7.1.7.25.10, 5.10.1, 5.10.3, 5.10.3.2, 7.2A, 7.2A.6, 7.2A.6.1, 7.2A.6.3                               ISLD‐201304‐014
                                                                                         ETSI TS 124 229 V10.3.0
                                                         CN ZL201010535276.1                                                                                                                                                17 Sep 2010
                                                         EP 2299649 (FI)                                                                                                                                                    16 Sep 2010
                                                         EP 2299649 (FR)                                                                                                                                                    16 Sep 2010
                                                         EP 2299649 (GB)                                                                                                                                                    16 Sep 2010
                                                         EP 2299649 (HU)                                                                                                                                                    16 Sep 2010
                                                         EP 2299649 (IT)                                                                                                                                                    16 Sep 2010
                                                         EP 2299649 (NL)                                                                                                                                                    16 Sep 2010
                                                         EP 2299649 (PL)                                                                                                                                                    16 Sep 2010
                                                         EP 2299649 (SE)                                                                                                                                                    16 Sep 2010
                                                         JP 5237340                                                                                                                                                         16 Sep 2010
                                                         US 8601141                                                                                                                                                         16 Sep 2010
                                                         EP 2299649 (DE)                                                                                                                                                    16‐09‐10
                                                         EP 2299649 (ES)                                                                                                                                                    16‐09‐10

   LTE‐025         TNO                    EP 2073551                           1         3GPP TS 26.247 V11.1.0: Sections 2, 5.1, 5.3, 7.1, 7.2, 8.1, 8.4.1 and 8.4.4.1; Figures 3, 7‐1 and 7‐2           ISLD‐201304‐016   20 Dec 2007
                                                                                                                                                                                                          ISLD‐201304‐020
                                                         EP 2073551 (FI)                                                                                                                                                    20 Dec 2007
                                                         EP 2073551 (FR)                                                                                                                                                    20 Dec 2007
                                                         EP 2073551 (GB)                                                                                                                                                    20 Dec 2007
                                                         EP 2073551 (IT)                                                                                                                                                    20 Dec 2007
                                                         EP 2073551 (NL)                                                                                                                                                    20 Dec 2007
                                                         EP 2073551 (SE)                                                                                                                                                    20 Dec 2007
                                                         ES 2363119                                                                                                                                                         20 Dec 2007
                                                         EP 2073551 (DE)                                                                                                                                                    20‐12‐07


Page 3 of 35
Subject to US FRE 408 (or equivalent local regulation)                                   COMPLAINT - EX. 1                                                                                                                  Version: 5SW95FSS

                                                                                             PAGE 3
                                             Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.53 Page 5 of 36



   LTE‐026         KPN                    US 8549151                                  1      3GPP TS 26.234 V10.5.0 Sections 5.6.1; and 5.6.2                                                               ISLD‐201401‐007   22 Dec 2008
                                                                                             3GPP TS 26.237 V10.8.0 Sections 4.3; Figure 3; Figure 4; 8.1; 8.2.3.1; Figure 7; 8.2.3.2; 8.2.4.1 Figure 8;
                                                                                             8.2.4.2; 8.2.4.3; 13; 13.1; Figure 30; 13.2; 21; 21.1.1; Figure 46; and 21.1.4
                                                                                             3GPP TS 26.114 V10.8.0 Sections 4.1; Figure 4.1; 6.1 and 6.2.1
                                          JP 4987126                                  1      3GPP TS 26.237 V10.8.0; Section 4.3, 7, 7.1, 8, 8.1, 8.2.3, 8.2.3.1, 8.2.3.2, 13, 13.1, 13.2,                  ISLD‐201401‐007   22 Dec 2008
                                                                                             Figures 3, 4, 7 and 30;
                                                                                             3GPP TS 26.114 V10.8.0; Section 4.1, 6, 6.1, and Figure 4.1
                                                                                             3GPP TS 26.346 V9.15.0; Section 5.2, 5.2.1, 5.2.3, 5.2.3.1, 5.2.4, 5.2.5, 5.2.5.1, 5.2.5.7, and 5.2.5.8
                                          CN ZL200880121914.6                         1      3GPP TS26.237 V10.8.0, Sections 4.3, 8.1, 8.2.3, 8.2.3.1, 8.2.3.2, 13, 13.2, 21, 21.1 and 21.1.1, Figures 3,   ISLD‐201401‐007   22 Dec 2008
                                                                                             4, 7, 30 and 46
                                                                                             3GPP TS26.114 V10.8.0, sections 4.1, 6, 6.1, 6.2 and 6.2.1 and Figure 4.1
                                                                HK 1149861                                                                                                                                                    22 Dec 2008
                                                                IN 273904                                                                                                                                                     22 Dec 2008

   LTE‐027         KPN                    EP 2567564                                  1      3GPP TS 32.551 V11.3.1: Sections 3.1, 4.1.1                                                                    ISLD‐201505‐009   04 May 2011
                                                                                             3GPP TS 36.300 V11.9.0: Sections 20.2.2.15, 22.4.4.2
                                                                                             3GPP TS 36.413 V11.6.0: Sections B.1.14
                                                                CN ZL201180022801.2                                                                                                                                           04 May 2011
                                                                EP 2567564 (FI)                                                                                                                                               04 May 2011
                                                                EP 2567564 (FR)                                                                                                                                               04 May 2011
                                                                EP 2567564 (GB)                                                                                                                                               04 May 2011
                                                                EP 2567564 (NL)                                                                                                                                               04 May 2011
                                                                EP 2567564 (SE)                                                                                                                                               04 May 2011
                                                                JP 5969983                                                                                                                                                    04 May 2011
                                                                US 9210590                                                                                                                                                    04 May 2011
                                                                US 9462544                                                                                                                                                    04 May 2011
                                                                EP 2567564 (DE)                                                                                                                                               04‐05‐11

   LTE‐028         KPN                    US 8626175                                  1      3GPP TS 36.331 V10.15.0 Section 5.6.1; 5.6.6.2; 6.2.2; 5.6.5.                                                  ISLD‐201505‐005   16 Dec 2010
                                                                                             3GPP TS 32.521 V10.2.0: Section 5.1.5 and 5.4.3
                                                                                             3GPP TS 32.522 V10.6.0: Section 4.5.3.1 and 4.5.5
                                                                                             3GPP TS 37.320 V10.4.0: Annex A, Section 3.1, 4.1 5.1.1, 5.1.1.1, 5.1.1.2, 5.1.1.3.2 and 5.1.1.3.3; Figure
                                                                                             5.1.1.1‐1
                                          JP 5536230                                  1, 6   3GPP TS 36.304 V10.7.0 Section 8                                                                               ISLD‐201505‐005   16 Dec 2010
                                                                                             3GPP TS 36.306 V10.10.0, Section 4.3.13
                                                                                             3GPP TS 36.331 V10.15.0, Section 5.6.6.1; 5.6.6.2; 6.2.2; 5.6.5
                                                                                             3GPP TS 32.422 V10.13.0: Section 4.1.1.2a, 4.1.5 and 6; Figure 6.2
                                                                                             3GPP TS 32.521 V10.2.0: Section 5.1.5 and 5.4.3
                                                                                             3GPP TS 32.522 V10.6.0: Section 4.5.3.1 and 4.5.5
                                                                                             3GPP TS 37.320 V10.4.0: Section 3.1, 4.1, 5.1.1, 5.1.1.1, 5.1.1.2, 5.1.1.3.2, 5.1.1.3.3 and Annex A
                                          EP 2517495                                  1      3GPP TS 32.521 V10.2.0: Section 4.1                                                                            ISLD‐201505‐005   16 Dec 2010
                                                                                             3GPP TS 32.522 V10.6.0: Section 4.5.3.1
                                                                                             3GPP TS 36.331 V10.12.0: Sections 5.6.5.1, 5.6.5.2, 5.6.5.3, 5.6.6.1, 5.6.6.2
                                                                                             3GPP TS 37.320 V10.4.0: Sections 4.1, 5.1.1.1, 5.1.1.3.2, 5.1.1.3.3, 5.1.3, 5.1.4, 7, Annex A
                                                                CN ZL201080058898.8                                                                                                                                           16 Dec 2010
                                                                EP 2517495 (FI)                                                                                                                                               16 Dec 2010
                                                                EP 2517495 (FR)                                                                                                                                               16 Dec 2010
                                                                EP 2517495 (GB)                                                                                                                                               16 Dec 2010
                                                                EP 2517495 (NL)                                                                                                                                               16 Dec 2010
                                                                EP 2517495 (PL)                                                                                                                                               16 Dec 2010

Page 4 of 35
Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 1                                                                                                                Version: 5SW95FSS

                                                                                                 PAGE 4
                                             Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.54 Page 6 of 36



   LTE‐028         KPN                                   EP 2517495 (SE)                                                                                                                                               16 Dec 2010
                                                         ES 2491641                                                                                                                                                    16 Dec 2010
                                                         EP 2517495 (DE)                                                                                                                                               16‐12‐10

   LTE‐029         3G Licensing           US 7313518                       10   3GPP TS 22.243 V8.0.0 sections 1, 3.1, 4, 5 and 7, figure 1, as referring to ETSI ES 202 050 V1.1.5                 ISLD‐201409‐019    19 Nov 2001
                                                                                3GPP TS 26.243 V8.0.0 section 2 as referring to ETSI 202 050 V1.1.5                                                 ISLD‐201409‐020
                                                                                3GPP TS 26.177 V8.0.0 section 2 as referring to ETSI 202 050 V1.1.5                                                 ISLD‐201409‐021
                                                                                3GPP ETSI ES 20
                                                         BR PI0116844                                                                                                                                                  19 Nov 2001
                                                         CA 2436318                                                                                                                                                    19 Nov 2001
                                                         CN ZL01822358.3                                                                                                                                               19 Nov 2001
                                                         EP 1356461 (FR)                                                                                                                                               19 Nov 2001
                                                         EP 1356461 (GB)                                                                                                                                               19 Nov 2001
                                                         EP 1356461 (IT)                                                                                                                                               19 Nov 2001
                                                         EP 1356461 (NL)                                                                                                                                               19 Nov 2001
                                                         EP 1356461 (TR)                                                                                                                                               19 Nov 2001
                                                         ES 2347760                                                                                                                                                    19 Nov 2001
                                                         HK 1057639                                                                                                                                                    19 Nov 2001
                                                         JP 4210521                                                                                                                                                    19 Nov 2001
                                                         KR 10‐0549133                                                                                                                                                 19 Nov 2001
                                                         MX 243041                                                                                                                                                     19 Nov 2001
                                                         EP 1356461 (DE)                                                                                                                                               19‐11‐01

   LTE‐030         3G Licensing           JP 4933528                       1    3GPP TS 23.060 V8.9.0: Sections 1, 3.1, 4, 5.1, 5.2.1, 5.3.2, 5.3.2.1, 5.3.2.2, 5.4.1.1, 5.4.1.2, 9.2.1A and        ISLD‐201211‐004    22 Mar 2006
                                                                                9.6; Figure 1                                                                                                       ISLD‐201211‐006
                                                                                3GPP TS 23.401 V8.10.0: Sections 3.2, 4.2.1, 4.2.2, 4.3.2.1, 4.3.2.2, 4.4.3.1, 4.4.3.2, 4.4.7.1, 4.4.7.2,           ISLD‐201211‐007
                                                                                4.4.7.3, 4.7.1, 4.7.2.1 and 4.7.2.2; Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1 and 4.7.2.2‐1                                ISLD‐201211‐008
                                                                                3GPP TS 23.402 V8.6.0: Sections 1, 4.2.1, 4.2.2, 4.2.3, 4.3.1.1, 4.3.1.2, 4.3.3.1, 4.3.3.2, 4.3.3.3, 4.3.5,
                                                                                4.3.5.1, 4.3.5.2, 4.8.1, 4.8.2.1, 4.10.3 and 8.5.1; Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1, 4.2.2‐2, 4.2.3‐1, 4.2.3‐2,
                                                                                4.10.3‐1, 4.8.1.1‐1 and 8.5.1‐1
                                                                                3GPP TS 23.203 V8.11.0: Sections 1, 3.1, 6.1.0, 6.1.1.1, 6.1.1.2, 6.1.1.3, 6.1.1.4, 6.2.1.0, A.1.0, A.1.1.2,
                                                                                A.1.1.3, A.4.0, A.4.1.1, A.4.1.2, A.5.0, A.5.1.0, A.5.1.1, D.1.1, D.2, H.1 and H.2; Figures A.1, A.4, D.1.1 and
                                                                                D.2.1
                                          EP 1869840                       1    3GPP TS 23.060 V8.9.0: Sections 1, 3.1, 4, 5.1, 5.2.1, 5.3.2, 5.3.2.1, 5.3.2.2, 5.4.1.1, 5.4.1.2, 9.2.1A and        ISLD‐201211‐004ISLD‐22 Mar 2006
                                                                                9.6; Figure 1
                                                                                3GPP TS 23.401 V8.10.0: Sections 3.2, 4.2.1, 4.2.2, 4.3.2.1, 4.3.2.2, 4.4.3.1, 4.4.3.2, 4.4.7.1, 4.4.7.2,
                                                                                4.4.7.3, 4.7.1, 4.7.2.1 and 4.7.2.2; Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1 and 4.7.2.2‐1
                                                                                3GPP TS 23.402 V8.6.0: Sections 1, 4.2.1, 4.2.2, 4.2.3, 4.3.1.1, 4.3.1.2, 4.3.3.1, 4.3.3.2, 4.3.3.3, 4.3.5,
                                                                                4.3.5.1, 4.3.5.2, 4.8.1, 4.8.2.1, 4.10.3 and 8.5.1; Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1, 4.2.2‐2, 4.2.3‐1, 4.2.3‐2,
                                                                                4.10.3‐1, 4.8.1.1‐1 and 8.5.1‐1
                                                                                3GPP TS 23.203 V8.11.0: Sections 1, 3.1, 6.1.0, 6.1.1.1, 6.1.1.2, 6.1.1.3, 6.1.1.4, 6.2.1.0, A.1.0, A.1.1.2,
                                                                                A.1.1.3, A.4.0, A.4.1.1, A.4.1.2, A.5.0, A.5.1.0, A.5.1.1, D.1.1, D.2, H.1 and H.2; Figures A.1, A.4, D.1.1 and
                                                                                D.2.1




Page 5 of 35
Subject to US FRE 408 (or equivalent local regulation)                          COMPLAINT - EX. 1                                                                                                                     Version: 5SW95FSS

                                                                                    PAGE 5
                                             Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.55 Page 7 of 36



   LTE‐030         3G Licensing           CN ZL200680017858.2                         1   3GPP TS 23.060 V8.9.0: Sections 1, 3.1, 4, 5.1, 5.2.1, 5.3.2, 5.3.2.1, 5.3.2.2, 5.4.1.1, 5.4.1.2, 9.2.1A and        ISLD‐201211‐004     22 Mar 2006
                                                                                          9.6; Figure 1                                                                                                       ISLD‐201211‐006
                                                                                          3GPP TS 23.401 V8.10.0: Sections 3.2, 4.2.1, 4.2.2, 4.3.2.1, 4.3.2.2, 4.4.3.1, 4.4.3.2, 4.4.7.1, 4.4.7.2,           ISLD‐201211‐007
                                                                                          4.4.7.3, 4.7.1, 4.7.2.1 and 4.7.2.2; Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1 and 4.7.2.2‐1                                ISLD‐201211‐008
                                                                                          3GPP TS 23.402 V8.6.0: Sections 1, 4.2.1, 4.2.2, 4.2.3, 4.3.1.1, 4.3.1.2, 4.3.3.1, 4.3.3.2, 4.3.3.3, 4.3.5,
                                                                                          4.3.5.1, 4.3.5.2, 4.8.1, 4.8.2.1, 4.10.3 and 8.5.1; Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1, 4.2.2‐2, 4.2.3‐1, 4.2.3‐2,
                                                                                          4.10.3‐1, 4.8.1.1‐1 and 8.5.1‐1
                                                                                          3GPP TS 23.203 V8.11.0: Sections 1, 3.1, 6.1.0, 6.1.1.1, 6.1.1.2, 6.1.1.3, 6.1.1.4, 6.2.1.0, A.1.0, A.1.1.2,
                                                                                          A.1.1.3, A.4.0, A.4.1.1, A.4.1.2, A.5.0, A.5.1.0, A.5.1.1, D.1.1, D.2, H.1 and H.2; Figures A.1, A.4, D.1.1 and
                                                                                          D.2.1
                                                                CN ZL201210078576.0                                                                                                                                               22 Mar 2006
                                                                EP 1869840 (CH)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (FR)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (GB)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (IE)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (IT)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (LI)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (LU)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (MC)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (NL)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (PL)                                                                                                                                                   22 Mar 2006
                                                                EP 1869840 (TR)                                                                                                                                                   22 Mar 2006
                                                                ES 2346469                                                                                                                                                        22 Mar 2006
                                                                US 8570936                                                                                                                                                        22 Mar 2006
                                                                EP 1869840 (DE)                                                                                                                                                   22‐03‐06

   LTE‐031         3G Licensing           US 8565159                                  1   3GPP TS 23.060 V8.15.0: Sections 1, and 4                                                                           ISLD‐201211‐009     15 Jan 2007
                                                                                          3GPP TS 23.327 V8.4.0: Sections 1, 4.1, 5.2.1, 5.3.1, 5.3.2, 6.1, 6.3.1, and 6.3.2.2 and Figures 5.2.1‐1, 6.1,      ISLD‐201211‐010
                                                                                          6.3.1‐1, and 6.3.2.2‐1;                                                                                             ISLD‐201211‐011
                                                                                          3GPP TS 23.234 V8.0.0: Sections 1, 4, 5.7.1, 6.1.2, and 6.2.6, and Figure 6.2a
                                          US 8194608                                  1   3GPP TS 23.060 V8.15.0: Sections 1, and 4                                                                           ISLD‐201211‐009ISLD‐15 Jan 2007
                                                                                          3GPP TS 23.327 V8.4.0: Sections 1, 4.1, 5.2.1, 5.3.1, 5.3.2, 6.1, 6.3.1, and 6.3.2.2 and Figures 5.2.1‐1, 6.1,
                                                                                          6.3.1‐1, and 6.3.2.2‐1;
                                                                                          3GPP TS 23.234 V8.0.0: Sections 1, 4, 5.7.1, 6.1.2, and 6.2.6, and Figure 6.2a
                                          CN ZL200780009678.4                         1   3GPP TS 23.060 V8.15.0: Sections 1, and 4                                                                           ISLD‐201211‐009     15 Jan 2007
                                                                                          3GPP TS 23.327 V8.4.0: Sections 1, 4.1, 5.2.1, 5.3.1, 5.3.2, 6.1, 6.3.1, and 6.3.2.2 and Figures 5.2.1‐1, 6.1,      ISLD‐201211‐010
                                                                                          6.3.1‐1, and 6.3.2.2‐1;                                                                                             ISLD‐201211‐011
                                                                                          3GPP TS 23.234 V8.0.0: Sections 1, 4, 5.7.1, 6.1.2, and 6.2.6, and Figure 6.2a
                                                                EP 1974576 (FR)                                                                                                                                                   15 Jan 2007
                                                                EP 1974576 (GB)                                                                                                                                                   15 Jan 2007
                                                                EP 1974576 (IT)                                                                                                                                                   15 Jan 2007
                                                                EP 2958292 (DE)                                                                                                                                                   15 Jan 2007
                                                                EP 2958292 (FR)                                                                                                                                                   15 Jan 2007
                                                                EP 2958292 (GB)                                                                                                                                                   15 Jan 2007
                                                                EP 2958292 (IT)                                                                                                                                                   15 Jan 2007
                                                                EP 2958292 (NL)                                                                                                                                                   15 Jan 2007
                                                                ES 2532612                                                                                                                                                        15 Jan 2007
                                                                ES 2958292                                                                                                                                                        15 Jan 2007
                                                                HK 1219367                                                                                                                                                        15 Jan 2007


Page 6 of 35
Subject to US FRE 408 (or equivalent local regulation)                                    COMPLAINT - EX. 1                                                                                                                      Version: 5SW95FSS

                                                                                              PAGE 6
                                             Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.56 Page 8 of 36




   LTE‐032         3G Licensing           US 8971246                              1   3GPP TS 23.401 V8.15.0: Sections 1, 3.1, 4.1, 4.2.1, 4.2.3, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2,   ISLD‐201211‐012    23 Mar 2006
                                                                                      5.3.2.1, and 5.10.2 and Figures 4.2.1‐1, 4.2.1‐2 and 4.7.2.2‐1
                                          US 8072923                              1   3GPP TS 23.401 V8.15.0: Sections 1, 3.1, 4.1, 4.2.1, 4.2.3, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2,   ISLD‐201211‐012    23 Mar 2006
                                                                                      5.3.2.1, and 5.10.2 and Figures 4.2.1‐1, 4.2.1‐2 and 4.7.2.2‐1
                                          JP 5491650                              1   3GPP TS 23.401 V8.15.0: Sections 1, 3.1, 4.1, 4.2.1, 4.2.3, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2,   ISLD‐201211‐012    23 Mar 2006
                                                                                      5.3.2.1, and 5.10.2 and Figures 4.2.1‐1, 4.2.1‐2 and 4.7.2.2‐1
                                          JP 5384934                              1   3GPP TS 23.401 V8.15.0: Sections 1, 3.1, 4.1, 4.2.1, 4.2.3, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2,   ISLD‐201211‐012    23 Mar 2006
                                                                                      5.3.2.1, and 5.10.2 and Figures 4.2.1‐1, 4.2.1‐2 and 4.7.2.2‐1
                                          CN ZL200680016492.7                     1   3GPP TS 23.401 V8.15.0: Sections 1, 3.1, 4.1, 4.2.1, 4.2.3, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2,   ISLD‐201211‐012    23 Mar 2006
                                                                                      5.3.2.1, and 5.10.2 and Figures 4.2.1‐1, 4.2.1‐2 and 4.7.2.2‐1

   LTE‐033         3G Licensing           US 9001732                              1   3GPP TS 23.060 V8.9.0: subclauses 4, 9.2.1A, 9.2.2.1;and Figs 63 and 64                                           ISLD‐201211‐013    23 Mar 2006
                                                                                      3GPP TS 23.401 V8.15.0: subclauses 1.3.1, 4.1, 4.2.1, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2,         ISLD‐201211‐014
                                                                                      5.3.2.1; and Fig 4.2.1‐2, and Fig 4.7.2.2‐1                                                                       ISLD‐201211‐015
                                                                                      3GPP TS 24.008 V8.10.0: subclauses 10.5.6.4; Fig 10.5.137; and Table 10.5.155
                                          US 8064384                              1   3GPP TS 23.060 V8.9.0: subclauses 4, 9.2.1A, 9.2.2.1;and Figs 63 and 64                                           ISLD‐201211‐013ISLD‐23 Mar 2006
                                                                                      3GPP TS 23.401 V8.15.0: subclauses 1.3.1, 4.1, 4.2.1, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2,
                                                                                      5.3.2.1; and Fig 4.2.1‐2, and Fig 4.7.2.2‐1
                                                                                      3GPP TS 24.008 V8.10.0: subclauses 10.5.6.4; Fig 10.5.137; and Table 10.5.155
                                          JP 4970422                              1   3GPP TS 23.060 V8.9.0: subclauses 4, 9.2.1A, 9.2.2.1;and Figs 63 and 64                                           ISLD‐201211‐013ISLD‐23 Mar 2006
                                                                                      3GPP TS 23.401 V8.15.0: subclauses 1.3.1, 4.1, 4.2.1, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2,
                                                                                      5.3.2.1; and Fig 4.2.1‐2, and Fig 4.7.2.2‐1
                                                                                      3GPP TS 24.008 V8.10.0: subclauses 10.5.6.4; Fig 10.5.137; and Table 10.5.155
                                          CN ZL200680017166.8                     1   3GPP TS 23.060 V8.9.0: subclauses 4, 9.2.1A, 9.2.2.1; and Figs 63 and 64                                          ISLD‐201211‐013    23 Mar 2006
                                                                                      3GPP TS 23.401 V8.15.0: subclauses 1.3.1, 4.1, 4.2.1, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2,         ISLD‐201211‐014
                                                                                      5.3.2.1; and Fig 4.2.1‐2, and Fig 4.7.2.2‐1                                                                       ISLD‐201211‐015
                                                                                      3GPP TS 24.008 V8.10.0: subclauses 10.5.6.4; Fig 10.5.137; and Table 10.5.155
                                                                EP 1861982 (BE)                                                                                                                                            23 Mar 2006
                                                                EP 1861982 (CH)                                                                                                                                            23 Mar 2006
                                                                EP 1861982 (DE)                                                                                                                                            23 Mar 2006
                                                                EP 1861982 (FR)                                                                                                                                            23 Mar 2006
                                                                EP 1861982 (GB)                                                                                                                                            23 Mar 2006
                                                                EP 1861982 (IT)                                                                                                                                            23 Mar 2006
                                                                EP 1861982 (NL)                                                                                                                                            23 Mar 2006
                                                                EP 1861982 (PL)                                                                                                                                            23 Mar 2006
                                                                EP 1861982 (SE)                                                                                                                                            23 Mar 2006
                                                                EP 1861982 (TR)                                                                                                                                            23 Mar 2006
                                                                ES 1861982                                                                                                                                                 23 Mar 2006

   LTE‐034         3G Licensing           US 8179888                              1   3GPP TS 29.060 V8.3.0: section 3.1                                                                                ISLD‐201308‐022    11 Jul 2005
                                                                                      3GPP TS 23.401 V8.10.0: sections 5.1.2, 5.1.2.1, 5.1.2.2, 5.1.2.3, 5.1.2.4, 5.1.2.5, 5.3.1, 5.3.1.1, 5.3.1.2,     ISLD‐201308‐023
                                                                                      5.3.1.2.1, 5.3.1.2.2, figures 5.1.2.1‐1, 5.1.2.2‐1, 5.1.2.3‐1, 5.1.2.4‐1, and 5.1.2.5‐1                           ISLD‐201308‐024
                                                                                      3GPP TS 29.061 V8.6.0: sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4, 11.2.1.3.1, 11.3, figures 11c, 11d, 11e,
                                                                                      11bb and 11ba
                                                                                      3GPP TS 23.060 V8.10.0: sections 9.2.2, 9.2.2.1, 9.2.2.1A, 14.5, figures 63 and 64




Page 7 of 35
Subject to US FRE 408 (or equivalent local regulation)                                COMPLAINT - EX. 1                                                                                                                   Version: 5SW95FSS

                                                                                          PAGE 7
                                             Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.57 Page 9 of 36



   LTE‐034         3G Licensing           EP 1772030                              1   3GPP TS 29.060 V8.3.0: section 3.1                                                                              ISLD‐201308‐022ISLD‐11 Jul 2005
                                                                                      3GPP TS 23.401 V8.10.0: sections 5.1.2, 5.1.2.1, 5.1.2.2, 5.1.2.3, 5.1.2.4, 5.1.2.5, 5.3.1, 5.3.1.1, 5.3.1.2,
                                                                                      5.3.1.2.1, 5.3.1.2.2, figures 5.1.2.1‐1, 5.1.2.2‐1, 5.1.2.3‐1, 5.1.2.4‐1, and 5.1.2.5‐1
                                                                                      3GPP TS 29.061 V8.6.0: sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4, 11.2.1.3.1, 11.3, figures 11c, 11d, 11e,
                                                                                      11bb and 11ba
                                                                                      3GPP TS 23.060 V8.10.0: sections 9.2.2, 9.2.2.1, 9.2.2.1A, 14.5, figures 63 and 64
                                          CN ZL200580025881.1                     1   3GPP TS 29.060 V8.3.0: section 3.1                                                                              ISLD‐201308‐022ISLD‐11 Jul 2005
                                                                                      3GPP TS 23.401 V8.10.0: sections 5.1.2, 5.1.2.1, 5.1.2.2, 5.1.2.3, 5.1.2.4, 5.1.2.5, 5.3.1, 5.3.1.1, 5.3.1.2,
                                                                                      5.3.1.2.1, 5.3.1.2.2, figures 5.1.2.1‐1, 5.1.2.2‐1, 5.1.2.3‐1, 5.1.2.4‐1, and 5.1.2.5‐1
                                                                                      3GPP TS 29.061 V8.6.0: sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4, 11.2.1.3.1, 11.3, figures 11c, 11d, 11e,
                                                                                      11bb and 11ba
                                                                                      3GPP TS 23.060 V8.10.0: sections 9.2.2, 9.2.2.1, 9.2.2.1A, 14.5, figures 63 and 64
                                                                EP 1772030 (FR)                                                                                                                                           11 Jul 2005
                                                                EP 1772030 (GB)                                                                                                                                           11 Jul 2005
                                                                EP 1772030 (IT)                                                                                                                                           11 Jul 2005
                                                                ES 2299050                                                                                                                                                11 Jul 2005
                                                                IN 271359                                                                                                                                                 11 Jul 2005
                                                                US 9237058                                                                                                                                                11 Jul 2005
                                                                EP 1772030 (DE)                                                                                                                                           11‐07‐05

   LTE‐035         3G Licensing           US 7860073                              1   3GPP TS 29.060 V8.3.0: section 3.1                                                                              ISLD‐201308‐025     10 Jun 2005
                                                                                      3GPP TS 23.401 V8.10.0: sections 5.1.2, 5.1.2.1, 5.1.2.2, 5.1.2.3, 5.1.2.4, 5.1.2.5, 5.3.1, 5.3.1.1, 5.3.1.2,   ISLD‐201308‐026
                                                                                      5.3.1.2.1, 5.3.1.2.2, figures 5.1.2.1‐1, 5.1.2.2‐1, 5.1.2.3‐1, 5.1.2.4‐1, and 5.1.2.5‐1                         ISLD‐201308‐027
                                                                                      3GPP TS 29.061 V8.6.0: sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4, 11.2.1.3.1, 11.3, figures 11c, 11d, 11e,        ISLD‐201308‐028
                                                                                      11bb and 11ba
                                                                                      3GPP TS 23.060 V8.10.0: sections 9.2.2, 9.2.2.1, 9.2.2.1A, 14.5, figures 63 and 64
                                          EP 1771978                              1   3GPP TS 29.060 V8.3.0: section 3.1                                                                              ISLD‐201308‐025ISLD‐10 Jun 2005
                                                                                      3GPP TS 23.401 V8.10.0: sections 5.1.2, 5.1.2.1, 5.1.2.2, 5.1.2.3, 5.1.2.4, 5.1.2.5, 5.3.1, 5.3.1.1, 5.3.1.2,
                                                                                      5.3.1.2.1, 5.3.1.2.2, figures 5.1.2.1‐1, 5.1.2.2‐1, 5.1.2.3‐1, 5.1.2.4‐1, and 5.1.2.5‐1
                                                                                      3GPP TS 29.061 V8.6.0: sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4, 11.2.1.3.1, 11.3, figures 11c, 11d, 11e,
                                                                                      11bb and 11b
                                                                                      3GPP TS 23.060 V8.10.0: sections 9.2.2, 9.2.2.1, 9.2.2.1A, 14.5, figures 63 and 64
                                          CN ZL200580024907.0                     1   3GPP TS 29.060 V8.3.0: section 3.1                                                                              ISLD‐201308‐025ISLD‐10 Jun 2005
                                                                                      3GPP TS 23.401 V8.10.0: sections 5.1.2, 5.1.2.1, 5.1.2.2, 5.1.2.3, 5.1.2.4, 5.1.2.5, 5.3.1, 5.3.1.1, 5.3.1.2,
                                                                                      5.3.1.2.1, 5.3.1.2.2, figures 5.1.2.1‐1, 5.1.2.2‐1, 5.1.2.3‐1, 5.1.2.4‐1, and 5.1.2.5‐1
                                                                                      3GPP TS 29.061 V8.6.0: sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4, 11.2.1.3.1, 11.3, figures 11c, 11d, 11e,
                                                                                      11bb and 11ba
                                                                                      3GPP TS 23.060 V8.10.0: sections 9.2.2, 9.2.2.1, 9.2.2.1A, 14.5, figures 63 and 64
                                                                EP 1771978 (CH)                                                                                                                                           10 Jun 2005
                                                                EP 1771978 (FR)                                                                                                                                           10 Jun 2005
                                                                EP 1771978 (GB)                                                                                                                                           10 Jun 2005
                                                                EP 1771978 (IE)                                                                                                                                           10 Jun 2005
                                                                EP 1771978 (IT)                                                                                                                                           10 Jun 2005
                                                                EP 1771978 (LI)                                                                                                                                           10 Jun 2005
                                                                EP 1771978 (LU)                                                                                                                                           10 Jun 2005
                                                                EP 1771978 (MC)                                                                                                                                           10 Jun 2005
                                                                ES 2310358                                                                                                                                                10 Jun 2005
                                                                IN 272738                                                                                                                                                 10 Jun 2005
                                                                EP 1771978 (DE)                                                                                                                                           10‐06‐05


Page 8 of 35
Subject to US FRE 408 (or equivalent local regulation)                                COMPLAINT - EX. 1                                                                                                                  Version: 5SW95FSS

                                                                                          PAGE 8
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.58 Page 10 of 36



   LTE‐036         3G Licensing           EP 1741264                              1       3GPP TS 29.060 V8.11.0 Sections 3.1, 4.1, Figure 1
                                                                                          3GPP TS 23.401 V8.8.0 Sections 5.1, 5.1.1.1, 5.1.1.4, Figure 5.1.1.4‐1, 5.1.1.5, Figure 5.1.1.5‐1, 5.1.1.6,
                                                                                          Figure 5.1.1.6‐1, 5.1.1.7, Figure 5.1.1.7‐1, 5.1.1.8, Figure 5.1.1.8‐1, 5.1.2.1, Figure 5.1.2.1‐1, 5.1.2.2,
                                                                                          Figure 5.1.2.2‐1, 5.1.2.3, Figure 5.1.2.3‐1, 5.1.2.4, Figure 5.1.2.4‐1, 5.1.2.5, Figure 5.1.2.5‐1
                                                                                          3GPP TS 23.402 V8.8.0 Sections 1, 4.2.2, Figure 4.2.2‐2, 4.3.3.2, 4.3.3.3, 4.3.4, 5.1.2, 5.1.4.1, Figure 5.1.4‐
                                                                                          1, 5.1.4.2, Figure 5.1.4.2‐1, 5.1.4.3, Figure 5.1.4.3‐1, 5.1.4.4, Figure 5.1.4.4‐1, 5.1.3.1, Figure 5.1.3.1‐1,
                                                                                          6.1.2, Figure 6.1.2‐1, Annex A, A.1, Figure A.1‐1, Figure A.1‐2, Figure A.1‐3, A2, Figure A.2‐1
                                                                                          3GPP TS 23.228 V8.9.0 Sections 4.6.0, 4.6.1, 5.4.2a, Figure 5.5b, E0, E5
                                                                                          3GPP TS 23.060 V8.7.0 Sections 4, 5.3.2.4, 5.3.2.5, 5.5, Table 1, 5.6.2.1, 5.6.2.2, Figure 6a, Figure 6b,
                                                                                          Figure 6c, Figure 6d, 5.6.3, 5.6.3.1, Figure 7, 5.6.3.2, Figure 8, 9.2.1, 9.2.2.1, Figure 63, Figure 64




                                          CN ZL200580020466.7                     1       3GPP TS 29.060 V8.11.0: Sections 3.1, 4.1, Figure 1
                                                                                          3GPP TS 23.401 V8.8.0: Sections 5.1, 5.1.1.1, 5.1.1.4, Figure 5.1.1.4‐1, 5.1.1.5, Figure 5.1.1.5‐1, 5.1.1.6,
                                                                                          Figure 5.1.1.6‐1, 5.1.1.7, Figure 5.1.1.7‐1, 5.1.1.8, Figure 5.1.1.8‐1, 5.1.2.1, Figure 5.1.2.1‐1, 5.1.2.2,
                                                                                          Figure 5.1.2.2‐1, 5.1.2.3, Figure 5.1.2.3‐1, 5.1.2.4, Figure 5.1.2.4‐1, 5.1.2.5, Figure 5.1.2.5‐1
                                                                                          3GPP TS 23.402 V8.8.0: Sections 1, 4.2.2, Figure 4.2.2‐2, 4.3.3.2, 4.3.3.3, 4.3.4, 5.1.2, 5.1.4.1, Figure 5.1.4‐
                                                                                          1, 5.1.4.2, Figure 5.1.4.2‐1, 5.1.4.3, Figure 5.1.4.3‐1, 5.1.4.4, Figure 5.1.4.4‐1, 5.1.3.1, Figure 5.1.3.1‐1,
                                                                                          6.1.2, Figure 6.1.2‐1, Annex A, A.1, Figure A.1‐1, Figure A.1‐2, Figure A.1‐3, A2, Figure A.2‐1
                                                                                          3GPP TS 23.228 V8.9.0: Sections 4.6.0, 4.6.1, 5.4.2a, Figure 5.5b, E0, E5
                                                                                          3GPP TS 23.060 V8.7.0: Sections 4, 5.3.2.4, 5.3.2.5, 5.5, Table 1, 5.6.2.1, 5.6.2.2, Figure 6a, Figure 6b,
                                                                                          Figure 6c, Figure 6d, 5.6.3, 5.6.3.1, Figure 7, 5.6.3.2, Figure 8, 9.2.1, 9.2.2.1, Figure 63, Figure 64




                                                                EP 1741264 (FR)                                                                                                                                                19 Apr 2005
                                                                EP 1741264 (GB)                                                                                                                                                19 Apr 2005
                                                                EP 1741264 (IT)                                                                                                                                                19 Apr 2005
                                                                ES 2333801                                                                                                                                                     19 Apr 2005
                                                                IN 255363                                                                                                                                                      19 Apr 2005
                                                                JP 4660539                                                                                                                                                     19 Apr 2005
                                                                US 7907618                                                                                                                                                     19 Apr 2005
                                                                EP 1741264 (DE)                                                                                                                                                19‐04‐05

   LTE‐037         3G Licensing           US 7995523                              1, 12   3GPP TS 23.401 V8.17.0: Sections 1, 4.2,1, 4.2.3, 4.7.1, 4.7.2.1, 4.7.2.2 and 5.4.5; Figures 4.2.1‐1 and           ISLD‐201511‐018   24 Sep 2003
                                                                                          5.4.5‐1
                                                                                          3GPP TS 24.303 V8.9.0: Sections 1, 4.1, 5.1.1, 5.1.2.3 and 5.1.2.4
                                                                                          IETF RFC 6275 (included by reference in TS 24.303 V8.9.0): Abstract, Sections 10.4.1, 10.4.2 and 11.7.1

                                                                CN ZL03822788.6                                                                                                                                                24 Sep 2003
                                                                EP 1543666 (DE)                                                                                                                                                24 Sep 2003
                                                                EP 1543666 (FR)                                                                                                                                                24 Sep 2003
                                                                EP 1543666 (GB)                                                                                                                                                24 Sep 2003
                                                                EP 1543666 (IT)                                                                                                                                                24 Sep 2003
                                                                EP 1667384 (DE)                                                                                                                                                24 Sep 2003
                                                                EP 1667384 (FR)                                                                                                                                                24 Sep 2003
                                                                EP 1667384 (GB)                                                                                                                                                24 Sep 2003
                                                                EP 1667384 (IT)                                                                                                                                                24 Sep 2003
                                                                ES 1543666                                                                                                                                                     24 Sep 2003

Page 9 of 35
Subject to US FRE 408 (or equivalent local regulation)                                    COMPLAINT - EX. 1                                                                                                                    Version: 5SW95FSS

                                                                                              PAGE 9
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.59 Page 11 of 36



   LTE‐037         3G Licensing                                 ES 1667384                                                                                                                                              24 Sep 2003
                                                                JP 4426451                                                                                                                                              24 Sep 2003
                                                                JP 4834133                                                                                                                                              24 Sep 2003
                                                                US 8611296                                                                                                                                              24 Sep 2003
                                                                US 9949238                                                                                                                                              24 Sep 2003

   LTE‐038         3G Licensing           US 8406198                                  1   3GPP TS 23.401 V8.10.0: Sections 1, 4.2.2, 4.3.8.2, 5.3.1.1 and 5.3.2.1; Figures 4.2.2‐1 and 5.3.2.1‐1     ISLD‐201308‐011    16 Apr 2004

                                          US 8130725                                  1   3GPP TS 23.401 V8.10.0: Sections 1, 4.2.2, 4.3.8.2, 5.3.1.1 and 5.3.2.1; Figures 4.2.2‐1 and 5.3.2.1‐1     ISLD‐201308‐011    16 Apr 2004

                                          US 7839825                                  1   3GPP TS 23.401 V8.10.0: Sections 1, 4.2.2, 4.3.8.2, 5.3.1.1 and 5.3.2.1; Figures 4.2.2‐1 and 5.3.2.1‐1     ISLD‐201308‐011    16 Apr 2004

                                          JP 4579905                                  1   3GPP TS 23.401 V8.10.0: Sections 1, 4.2.2, 4.3.8.2, 5.3.1.1 and 5.3.2.1; Figures 4.2.2‐1 and 5.3.2.1‐1     ISLD‐201308‐011    16 Apr 2004

                                          EP 1614270                                  1   3GPP TS 23.401 V8.10.0: Sections 1, 4.2.2, 4.3.8.2, 5.3.1.1 and 5.3.2.1; Figures 4.2.2‐1 and 5.3.2.1‐1     ISLD‐201308‐011    16 Apr 2004

                                          CN ZL200480010345.X                         1   3GPP TS 23.401 V8.10.0: Sections 1, 4.2.2, 4.3.8.2, 5.3.1.1 and 5.3.2.1; Figures 4.2.2‐1 and 5.3.2.1‐1     ISLD‐201308‐011    16 Apr 2004

                                                                CN ZL201210055880.3                                                                                                                                     16 Apr 2004
                                                                EP 1614270 (CH)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (FR)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (GB)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (IE)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (IT)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (LI)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (LU)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (MC)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (NL)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (PL)                                                                                                                                         16 Apr 2004
                                                                EP 1614270 (TR)                                                                                                                                         16 Apr 2004
                                                                ES 2347652                                                                                                                                              16 Apr 2004
                                                                EP 1614270 (DE)                                                                                                                                         16‐04‐04

   LTE‐039         3G Licensing           JP 5248586                                  1   3GPP TS 23.401 V8.10.0: Section 4.2.2, and Figure 4.2.2‐3                                                  ISLD‐201109‐013    10 Mar 2004
                                                                                          3GPP TS 23.060 V8.9.0: Sections 9.2.2 and 9.2.2.1, and Figures 63 and 64                                   ISLD‐201109‐014
                                                                                          3GPP TS 24.008 V8.10.0: Section 10.5.6.4, and Figure 10.5.137, and Table 10.5.155                          ISLD‐201109‐015
                                                                                           3GPP TS 29.061 V8.7.0: Section 11.2.1.4, and Figures 11c, 11d, and 11e                                    ISLD‐201109‐016
                                                                                          3GPP TS 23.228 V8.12.0: Section 3.1, and Annex I.1, I.2, I.3, I.3.1,and I.3.1.2, and Figures I.1 and I.3   ISLD‐201109‐017
                                                                                          IETF RFC 3344 (2002‐08) (included by reference in TS 29.061): Sections 1.5, 1.7 and 3

                                          IN 227148                                   1   3GPP TS 23.401 V8.10.0: Section 4.2.2, and Figure 4.2.2‐3                                                  ISLD‐201109‐013ISLD‐10 Mar 2004
                                                                                          3GPP TS 23.060 V8.9.0: Sections 9.2.2 and 9.2.2.1, and Figures 63 and 64
                                                                                          3GPP TS 24.008 V8.10.0: Section 10.5.6.4, and Figure 10.5.137, and Table 10.5.155
                                                                                           3GPP TS 29.061 V8.7.0: Section 11.2.1.4, and Figures 11c, 11d, and 11e
                                                                                          3GPP TS 23.228 V8.12.0: Section 3.1, and Annex I.1, I.2, I.3, I.3.1,and I.3.1.2, and Figures I.1 and I.3
                                                                                          IETF RFC 3344 (2002‐08) (included by reference in TS 29.061): Sections 1.5, 1.7 and 3




Page 10 of 35
Subject to US FRE 408 (or equivalent local regulation)                                    COMPLAINT - EX. 1                                                                                                            Version: 5SW95FSS

                                                                                             PAGE 10
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.60 Page 12 of 36



   LTE‐039         3G Licensing           EP 1602215                              1   3GPP TS 23.401 V8.10.0: Section 4.2.2, and Figure 4.2.2‐3                                                    ISLD‐201109‐013ISLD‐10 Mar 2004
                                                                                      3GPP TS 23.060 V8.9.0: Sections 9.2.2 and 9.2.2.1, and Figures 63 and 64
                                                                                      3GPP TS 24.008 V8.10.0: Section 10.5.6.4, and Figure 10.5.137, and Table 10.5.155
                                                                                       3GPP TS 29.061 V8.7.0: Section 11.2.1.4, and Figures 11c, 11d, and 11e
                                                                                      3GPP TS 23.228 V8.12.0: Section 3.1, and Annex I.1, I.2, I.3, I.3.1,and I.3.1.2, and Figures I.1 and I.3
                                                                                      IETF RFC 3344 (2002‐08) (included by reference in TS 29.061): Sections 1.5, 1.7 and 3

                                          CN ZL200480006637.6                     1   3GPP TS 23.401 V8.10.0: Section 4.2.2, and Figure 4.2.2‐3                                                    ISLD‐201109‐013      10 Mar 2004
                                                                                      3GPP TS 23.060 V8.9.0: Sections 9.2.2 and 9.2.2.1, and Figures 63 and 64                                     ISLD‐201109‐014
                                                                                      3GPP TS 24.008 V8.10.0: Section 10.5.6.4, and Figure 10.5.137, and Table 10.5.155                            ISLD‐201109‐015
                                                                                       3GPP TS 29.061 V8.7.0: Section 11.2.1.4, and Figures 11c, 11d, and 11e                                      ISLD‐201109‐016
                                                                                      3GPP TS 23.228 V8.12.0: Section 3.1, and Annex I.1, I.2, I.3, I.3.1,and I.3.1.2, and Figures I.1 and I.3     ISLD‐201109‐017
                                                                                      IETF RFC 3344 (2002‐08) (included by reference in TS 29.061): Sections 1.5, 1.7 and 3

                                                                EP 1602215 (FR)                                                                                                                                         10 Mar 2004
                                                                EP 1602215 (GB)                                                                                                                                         10 Mar 2004
                                                                KR 10‐1007005                                                                                                                                           10 Mar 2004
                                                                US 7640017                                                                                                                                              10 Mar 2004
                                                                US 8023946                                                                                                                                              10 Mar 2004
                                                                EP 1602215 (DE)                                                                                                                                         10‐03‐04

   LTE‐040         3G Licensing           US 7860037                              1   3GPP TS 23.060 V8.13.0: Sections 1, 3.1, 4, 5.4.0, 5.4.1.5, 9.2.1A, 9.2.3.0, 9.2.3.2A, 9.2.3.2, 15.3.0 and      ISLD‐201211‐016   17 May 2004
                                                                                      15.3.1; Figures 2a, 71c, 71a and 71b                                                                            ISLD‐201211‐017
                                                                                      3GPP TS 23.401 V8.14.0: Sections 1, 3.1, 4.1, 4.2.1, 4.3.1, 4.3.2.1, 4.3.3.1, 4.3.2.2, 4.4.3.1, 4.4.3.3, 4.7.1, ISLD‐201211‐018
                                                                                      4.7.2.1, 4.7.2.2 and 5.4.3; Figures 4.2.1‐1, 4.2.1‐2, 4.7.2.2‐1 and 5.4.3‐1
                                                                                      3GPP TS 23.402 V8.9.0: Section 4.3.3.3
                                                                                      IETF RFC 5213 (2008‐08; included by reference in 3GPP TS 23.402): Sections 2.2, 3, 5.3.1, 6.10.5 and 8.1
                                                                                      IETF RFC 3775 (2004‐06; included by reference in IETF RFC 5213): Abstract and section 11.7.2

                                          JP 4511529                              1   3GPP TS 23.060 V8.13.0: Sections 1, 3.1, 4, 5.4.0, 5.4.1.5, 9.2.1A, 9.2.3.0, 9.2.3.2A, 9.2.3.2, 15.3.0 and      ISLD‐201211‐016ISLD‐17 May 2004
                                                                                      15.3.1; Figures 2a, 71c, 71a and 71b
                                                                                      3GPP TS 23.401 V8.14.0: Sections 1, 3.1, 4.1, 4.2.1, 4.3.1, 4.3.2.1, 4.3.3.1, 4.3.2.2, 4.4.3.1, 4.4.3.3, 4.7.1,
                                                                                      4.7.2.1, 4.7.2.2 and 5.4.3; Figures 4.2.1‐1, 4.2.1‐2, 4.7.2.2‐1 and 5.4.3‐1
                                                                                      3GPP TS 23.402 V8.9.0: Section 4.3.3.3
                                                                                      IETF RFC 5213 (2008‐08; included by reference in 3GPP TS 23.402): Sections 2.2, 3, 5.3.1, 6.10.5 and 8.1
                                                                                      IETF RFC 3775 (2004‐06; included by reference in IETF RFC 5213): Abstract and section 11.7.2

                                          IN 228935                               1   3GPP TS 23.060 V8.13.0: Sections 1, 3.1, 4, 5.4.0, 5.4.1.5, 9.2.1A, 9.2.3.0, 9.2.3.2A, 9.2.3.2, 15.3.0 and      ISLD‐201211‐016ISLD‐17 May 2004
                                                                                      15.3.1; Figures 2a, 71c, 71a and 71b
                                                                                      3GPP TS 23.401 V8.14.0: Sections 1, 3.1, 4.1, 4.2.1, 4.3.1, 4.3.2.1, 4.3.3.1, 4.3.2.2, 4.4.3.1, 4.4.3.3, 4.7.1,
                                                                                      4.7.2.1, 4.7.2.2 and 5.4.3; Figures 4.2.1‐1, 4.2.1‐2, 4.7.2.2‐1 and 5.4.3‐1
                                                                                      3GPP TS 23.402 V8.9.0: Section 4.3.3.3
                                                                                      IETF RFC 5213 (2008‐08; included by reference in 3GPP TS 23.402): Sections 2.2, 3, 5.3.1, 6.10.5 and 8.1
                                                                                      IETF RFC 3775 (2004‐06; included by reference in IETF RFC 5213): Abstract and section 11.7.2




Page 11 of 35
Subject to US FRE 408 (or equivalent local regulation)                                COMPLAINT - EX. 1                                                                                                                 Version: 5SW95FSS

                                                                                         PAGE 11
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.61 Page 13 of 36



   LTE‐040         3G Licensing           EP 1636961                                  1    3GPP TS 23.060 V8.13.0: Sections 1, 3.1, 4, 5.4.0, 5.4.1.5, 9.2.1A, 9.2.3.0, 9.2.3.2A, 9.2.3.2, 15.3.0 and      ISLD‐201211‐016     17 May 2004
                                                                                           15.3.1; Figures 2a, 71c, 71a and 71b                                                                            ISLD‐201211‐017
                                                                                           3GPP TS 23.401 V8.14.0: Sections 1, 3.1, 4.1, 4.2.1, 4.3.1, 4.3.2.1, 4.3.3.1, 4.3.2.2, 4.4.3.1, 4.4.3.3, 4.7.1, ISLD‐201211‐018
                                                                                           4.7.2.1, 4.7.2.2 and 5.4.3; Figures 4.2.1‐1, 4.2.1‐2, 4.7.2.2‐1 and 5.4.3‐1
                                                                                           3GPP TS 23.402 V8.9.0: Section 4.3.3.3
                                                                                           IETF RFC 5213 (2008‐08; included by reference in 3GPP TS 23.402): Sections 2.2, 3, 5.3.1, 6.10.5 and 8.1
                                                                                           IETF RFC 3775 (2004‐06; included by reference in IETF RFC 5213): Abstract and section 11.7.2

                                                                BR PI0411577                                                                                                                                                   17 May 2004
                                                                CN ZL200480016891.4                                                                                                                                            17 May 2004
                                                                EP 1636961 (CH)                                                                                                                                                17 May 2004
                                                                EP 1636961 (FR)                                                                                                                                                17 May 2004
                                                                EP 1636961 (GB)                                                                                                                                                17 May 2004
                                                                EP 1636961 (IT)                                                                                                                                                17 May 2004
                                                                EP 1636961 (LI)                                                                                                                                                17 May 2004
                                                                EP 1636961 (SE)                                                                                                                                                17 May 2004
                                                                ES 2276301                                                                                                                                                     17 May 2004
                                                                EP 1636961 (DE)                                                                                                                                                17‐05‐04

   LTE‐041         3G Licensing           EP 1838044                                  20   3GPP TS 23.327 V8.4.0: Sections 1, 3.2, 4.2, 5, 5.2.1, 5.3.1, 5.3.2, 5.4, 5.5, 6.1, 6.3.1 and 6.3.2.2; Figures    ISLD‐201308‐032   24 Mar 2006
                                                                                           5.2.1‐1, 6.1, 6.3.1‐1 and 6.3.2.2‐1                                                                               ISLD‐201308‐033
                                                                                           3GPP TS 23.234 V8.0.0: Sections 1, 2, 3.2, 5.7.1, 5.13.1, 5.13.2, 6.1.1, 6.2.1, 6.2.5, 6.2.6 and H.4; Figur       ISLD‐201308‐034

                                          CN ZL200780010663.X                         20   3GPP TS 23.327 V8.4.0: Sections 1, 3.2, 4.2, 5, 5.2.1, 5.3.1, 5.3.2, 5.4, 5.5, 6.1, 6.3.1 and 6.3.2.2; Figures    ISLD‐201308‐032   24 Mar 2006
                                                                                           5.2.1‐1, 6.1, 6.3.1‐1 and 6.3.2.2‐1                                                                               ISLD‐201308‐033
                                                                                           3GPP TS 23.234 V8.0.0: Sections 1, 2, 3.2, 5.7.1, 5.13.1, 5.13.2, 6.1.1, 6.2.1, 6.2.5, 6.2.6 and H.4; Figur       ISLD‐201308‐034

                                                                EP 1838044 (FR)                                                                                                                                                24 Mar 2006
                                                                EP 1838044 (GB)                                                                                                                                                24 Mar 2006
                                                                EP 1838044 (IT)                                                                                                                                                24 Mar 2006
                                                                ES 2381853                                                                                                                                                     24 Mar 2006
                                                                JP 5809648                                                                                                                                                     24 Mar 2006
                                                                JP 6063998                                                                                                                                                     24 Mar 2006
                                                                US 9413681                                                                                                                                                     24 Mar 2006
                                                                EP 1838044 (DE)                                                                                                                                                24‐03‐06

   LTE‐042         3G Licensing           US 8184646                                  18   3GPP TS 23.401 V8.18.0, Section 3.1, 4.3.3, 4.3.3.1, 4.3.5, 4.3.5.1, 4.3.5.2, 4.7, 4.7.1, 5.1.2, 5.1.2.1, 5.3.2   ISLD‐201211‐019   19 Mar 2007
                                                                                           and 5.3.2.1, Figure 5.1.2.1‐1                                                                                     ISLD‐201211‐020
                                                                                           3GPP TS 24.301 V8.10.0, Section 4.2, 8.3.8, 8.3.8.1, 9.9.4.3 and 9.9.4.3, Figure 9.9.4.3.1, Table 8.3.8.1         ISLD‐201211‐021
                                                                                           3GPP T

                                                                CN ZL200780010562.2                                                                                                                                            19 Mar 2007
                                                                EP 1999907 (DE)                                                                                                                                                19 Mar 2007
                                                                EP 1999907 (FR)                                                                                                                                                19 Mar 2007
                                                                EP 1999907 (GB)                                                                                                                                                19 Mar 2007
                                                                EP 1999907 (IT)                                                                                                                                                19 Mar 2007
                                                                EP 1999907 (NL)                                                                                                                                                19 Mar 2007
                                                                ES 1999907                                                                                                                                                     19 Mar 2007
                                                                US 9166824                                                                                                                                                     19 Mar 2007


Page 12 of 35
Subject to US FRE 408 (or equivalent local regulation)                                     COMPLAINT - EX. 1                                                                                                                   Version: 5SW95FSS

                                                                                              PAGE 12
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.62 Page 14 of 36




   LTE‐043         3G Licensing           US 8526983                              1    3GPP TS 23.204 V8.5.0, Sections 5.1, 5.2.2, 5.2.3, 5.2.4, 5.2.5, 5.3.1.1, 5.3.2, 6.1 and 6.4                  ISLD‐201109‐011     07 Oct 2004
                                                                                                                                                                                                     ISLD‐201109‐012
                                                                                                                                                                                                     ISLD‐201308‐035
                                                                                                                                                                                                     ISLD‐201308‐036
                                          US 8364180                              1    3GPP TS 23.204 V8.5.0, Sections 5.1, 5.2.2, 5.2.3, 5.2.4, 5.2.5, 5.3.1.1, 5.3.2, 6.1 and 6.4                  ISLD‐201109‐011ISLD‐07 Oct 2004
                                          JP 4702853                              1    3GPP TS 23.204 V8.5.0, Sections 5.1, 5.2.2, 5.2.3, 5.2.4, 5.2.5, 5.3.1.1, 5.3.2, 6.1 and 6.4                  ISLD‐201109‐011ISLD‐07 Oct 2004
                                          IN 250080                               1    3GPP TS 23.204 V8.5.0, Sections 5.1, 5.2.2, 5.2.3, 5.2.4, 5.2.5, 5.3.1.1, 5.3.2, 6.1 and 6.4                  ISLD‐201109‐011ISLD‐07 Oct 2004
                                          EP 1671501                              1    3GPP TS 23.204 V8.5.0, Sections 5.1, 5.2.2, 5.2.3, 5.2.4, 5.2.5, 5.3.1.1, 5.3.2, 6.1 and 6.4                  ISLD‐201109‐011ISLD‐07 Oct 2004
                                          CN ZL200480029734.7                     1    3GPP TS 23.204 V8.5.0, Sections 5.1, 5.2.2, 5.2.3, 5.2.4, 5.2.5, 5.3.1.1, 5.3.2, 6.1 and 6.4.                 ISLD‐201109‐011     07 Oct 2004
                                                                                                                                                                                                     ISLD‐201109‐012
                                                                                                                                                                                                     ISLD‐201308‐035
                                                                                                                                                                                                     ISLD‐201308‐036
                                                                EP 1671501 (FR)                                                                                                                                          07 Oct 2004
                                                                EP 1671501 (GB)                                                                                                                                          07 Oct 2004
                                                                EP 1671501 (IT)                                                                                                                                          07 Oct 2004
                                                                ES 2311849                                                                                                                                               07 Oct 2004
                                                                EP 1671501 (DE)                                                                                                                                          07‐10‐04

   LTE‐044         3G Licensing           US 6856818                              18   3GPP TS 21.111 V7.1.0: Sections 1, 4, 5.1, 5.2, 6.1 and 11.2                                                  ISLD‐201011‐001     19 Jan 1998
                                                                                       3GPP TS 31.102 V7.13.0: Sections 4.4.2, 4.7, 5.1.1.1 and 5.3.29; Figure 4.2                                   ISLD‐201011‐002
                                                                                       3GPP TS 31.101 V7.0.1: Section 8.1                                                                            ISLD‐201011‐003
                                                                                       ETSI TS 102.221 V7.4.0: Sections 8.2.2.2, 8.4.1, 8.4.3, 11.1.1.1, 11.1.3.1, 11.1.5.1, 11.1.5.2, Annex K and   ISLD‐201011‐004
                                                                                       K.2; Figure 8.2, 8.4 and K.1 ; Tables 8.1 and 11.11
                                          JP 4357596                              18   3GPP TS 21.111 V7.1.0: Sections 1, 4, 5.1, 5.2, 6.1 and 11.2                                                  ISLD‐201011‐001ISLD‐19 Jan 1998
                                                                                       3GPP TS 31.102 V7.13.0: Sections 4.4.2, 4.7, 5.1.1.1 and 5.3.29 ; Figure 4.2
                                                                                       3GPP TS 31.101 V7.0.1: Section 8.1
                                                                                       3GPP TS 102.221 V7.4.0: Sections 8.2.2.2, 8.4.1, 8.4.3, 11.1.1.1, 11.1.3.1, 11.1.5.1, 11.1.5.2, Annex K and
                                                                                       K.2; Figure 8.2, 8.4 and K.1 ; Table 8.1 and 11.11
                                          IN 208486                               18   3GPP TS 21.111 V7.1.0: Sections 1, 4, 5.1, 5.2, 6.1 and 11.2                                                  ISLD‐201011‐001ISLD‐19 Jan 1998
                                                                                       3GPP TS 31.102 V7.13.0: Sections 4.4.2, 4.7, 5.1.1.1 and 5.3.29; Figure 4.2
                                                                                       3GPP TS 31.101 V7.0.1: Section 8.1
                                                                                       ETSI TS 102.221 V7.4.0: Sections 8.2.2.2, 8.4.1, 8.4.3, 11.1.1.1, 11.1.3.1, 11.1.5.1, 11.1.5.2, Annex K and
                                                                                       K.2; Figure 8.2, 8.4 and K.1 ; Tables 8.1 and 11.11
                                          EP 0960542                              18   3GPP TS 21.111 V7.1.0: Sections 1, 4, 5.1, 5.2, 6.1, 11.2                                                     ISLD‐201011‐001ISLD‐19 Jan 1998
                                                                                       3GPP TS 31.102 V7.13.0: Sections 4.4.2, 4.7, 5.1.1.1 and 5.3.29; Figure 4.2
                                                                                       3GPP TS 31.101 V7.0.1: Section 8.1
                                          CN ZL98802464.0                         18   3GPP TS 21.111 V7.1.0: Sections 1, 4, 5.1, 5.2, 6.1 and 11.2                                                  ISLD‐201011‐001ISLD‐19 Jan 1998
                                                                                       3GPP TS 31.102 V7.13.0: Sections 4.4.2, 4.7, 5.1.1.1 and 5.3.29; Figure 4.2
                                                                                       3GPP TS 31.101 V7.0.1: Section 8.1
                                                                                       ETSI TS 102.221 V7.4.0: Sections 8.2.2.2, 8.4.1, 8.4.3, 11.1.1.1, 11.1.3.1, 11.1.5.1, 11.1.5.2, Annex K and
                                                                                       K.2; Figure 8.2, 8.4 and K.1 ; Tables 8.1 and 11.11
                                          CA 2280150                              18   3GPP TS 21.111 V7.1.0: Sections 1, 4, 5.1, 5.2, 6.1 and 11.2                                                  ISLD‐201011‐001ISLD‐19 Jan 1998
                                                                                       3GPP TS 31.102 V7.13.0: Sections 4.4.2, 4.7, 5.1.1.1 and 5.3.29; Figure 4.2
                                                                                       3GPP TS 31.101 V7.0.1: Section 8.1
                                                                                       ETSI TS 102.221 V7.4.0: Sections 8.2.2.2, 8.4.1, 8.4.3, 11.1.1.1, 11.1.3.1, 11.1.5.1, 11.1.5.2, Annex K and
                                                                                       K.2; Figure 8.2, 8.4 and K.1 ; Tables 8.1 and 11.11




Page 13 of 35
Subject to US FRE 408 (or equivalent local regulation)                                 COMPLAINT - EX. 1                                                                                                                Version: 5SW95FSS

                                                                                          PAGE 13
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.63 Page 15 of 36



   LTE‐044         3G Licensing           AU 729163                               18   3GPP TS 21.111 V7.1.0: Sections 1, 4, 5.1, 5.2, 6.1 and 11.2                                                   ISLD‐201011‐001     19 Jan 1998
                                                                                       3GPP TS 31.102 V7.13.0: Sections 4.4.2, 4.7, 5.1.1.1 and 5.3.29; Figure 4.2                                    ISLD‐201011‐002
                                                                                       3GPP TS 31.101 V7.0.1: Section 8.1                                                                             ISLD‐201011‐003
                                                                                       ETSI TS 102.221 V7.4.0: Sections 8.2.2.2, 8.4.1, 8.4.3, 11.1.1.1, 11.1.3.1, 11.1.5.1, 11.1.5.2, Annex K and    ISLD‐201011‐004
                                                                                       K.2; Figure 8.2, 8.4 and K.1 ; Tables 8.1 and 11.11
                                                                EP 0960542 (FR)                                                                                                                                           19 Jan 1998
                                                                EP 0960542 (GB)                                                                                                                                           19 Jan 1998
                                                                EP 0960542 (IT)                                                                                                                                           19 Jan 1998
                                                                ES 2253808                                                                                                                                                19 Jan 1998
                                                                EP 0960542 (DE)                                                                                                                                           19‐01‐98

   LTE‐045         3G Licensing           US 7102663                              1    3GPP TS 23.060 V8.9.0 Sections 5.1, Figure 1, 5.3.8 and Figure 72b.                                            ISLD‐201308‐0029    16 Oct 2001
                                                                                       3GPP TS 23.228 V8.12.0 Sections 4.0, 4.16.1, 4.16.2, 5.4.4. Annex E, E.0, E.2.1a.1, E.2.1a.2, E.2.4.0,         ISLD‐201308‐0030
                                                                                       E.2.4.1, Figure E                                                                                              ISLD‐201308‐0031
                                                                                       3GPP TS 23.401 V8.17.0 Sections 4.7.1, 4.7.2.2, and Figure 4.7.2.2‐1
                                          CN ZL200510097414.1                     8    3GPP TS 22.279 V7.1.0: Sections 1, 2, 3.1, 6 and 8                                                             ISLD‐201308‐0029ISLD16 Oct 2001
                                                                                       3GPP TS 23.279 V7.7.0: Sections 8.1, 8.3.1 and 8.3.2; Figures 8‐1, 8.3‐1 and 8.3‐2
                                                                                       3GPP TS 23.228 V7.16.0: Sections 4.13.2 and 4.13.3; Figure 4.13‐1
                                                                                       3GPP TS 24.173 V9.1.0: Sections 4.2, 5.1 and 5.2
                                                                                       3GPP TS 24.229 V7.28.0: Sections 5.1, 5.1.2A.1, 6.1.2, 6.1.3, 7.9.2, 7.2A.8.1, 7.2A.8.2, 7.2A.9.1, 7.2A.9.2,
                                                                                       7.9.2 and 7.9.3
                                                                                       3GPP TS 24.279 V7.7.0: Sections 6.3.1.8, 6.3.1.9, 7.3.1.3, 7.3.1.4, A.1, A.2, A.3, 7.3.1.8 and 7.3.1
                                          CN ZL01818343.3                         1    3GPP TS 23.060 V8.9.0 Sections 5.1, Figure 1, 5.3.8 and Figure 72b.                                            ISLD‐201308‐0029    16 Oct 2001
                                                                                       3GPP TS 23.228 V8.12.0 Sections 4.0, 4.16.1, 4.16.2, 5.4.4. Annex E, E.0, E.2.1a.1, E.2.1a.2, E.2.4.0,         ISLD‐201308‐0030
                                                                                       E.2.4.1, Figure E                                                                                              ISLD‐201308‐0031
                                                                                       3GPP TS 23.401 V8.17.0 Sections 4.7.1, 4.7.2.2, and Figure 4.7.2.2‐1
                                                                EP 1921855 (FR)                                                                                                                                           16 Oct 2001
                                                                EP 1921855 (GB)                                                                                                                                           16 Oct 2001
                                                                EP 1921855 (IE)                                                                                                                                           16 Oct 2001
                                                                EP 1921855 (IT)                                                                                                                                           16 Oct 2001
                                                                EP 1921855 (NL)                                                                                                                                           16 Oct 2001
                                                                EP 1921855 (TR)                                                                                                                                           16 Oct 2001
                                                                ES 2564177                                                                                                                                                16 Oct 2001
                                                                US 7995091                                                                                                                                                16 Oct 2001
                                                                EP 1921855 (DE)                                                                                                                                           16‐10‐01

   LTE‐049         SISVEL                 EP 0852885                              12   3GPP TS23.401 V8.18.0: Sections 4.7, 4.7.1, 4.7.2, 4.7.2.1, 5.4, 5.4.1, 5.7, 5.7.1; Tables 5.4.1‐1, 5.7.1‐1    ISLD‐201106‐009     25 Sep 1996
                                                                                                                                                                                                      ISLD‐201305‐003
                                                                AU 715225                                                                                                                                                 25 Sep 1996
                                                                CA 2232792                                                                                                                                                25 Sep 1996
                                                                CN ZL96197188.6                                                                                                                                           25 Sep 1996
                                                                EP 0852885 (AT)                                                                                                                                           25 Sep 1996
                                                                EP 0852885 (BE)                                                                                                                                           25 Sep 1996
                                                                EP 0852885 (FR)                                                                                                                                           25 Sep 1996
                                                                EP 0852885 (GB)                                                                                                                                           25 Sep 1996
                                                                EP 0852885 (IE)                                                                                                                                           25 Sep 1996
                                                                EP 0852885 (IT)                                                                                                                                           25 Sep 1996
                                                                EP 0852885 (NL)                                                                                                                                           25 Sep 1996
                                                                ES 2250997                                                                                                                                                25 Sep 1996


Page 14 of 35
Subject to US FRE 408 (or equivalent local regulation)                                 COMPLAINT - EX. 1                                                                                                                 Version: 5SW95FSS

                                                                                          PAGE 14
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.64 Page 16 of 36



   LTE‐049         SISVEL                                GR 3056241                                                                                                                        25 Sep 1996
                                                         HK 1015598                                                                                                                        25 Sep 1996
                                                         NO 325994                                                                                                                         25 Sep 1996
                                                         NZ 318789                                                                                                                         25 Sep 1996
                                                         US 6646998                                                                                                                        25 Sep 1996
                                                         EP 0852885 (DE)                                                                                                                   25‐09‐96

   LTE‐050         SISVEL                 US 7957736                       9    3GPP TS 23.003 v 8.17.0 : Sections 2.8.1                                                 ISLD‐201305‐003   05 Oct 1999
                                                                                3GPP TS 23.401 v 8.18.0: Sections 5.3.2.1
                                                                                3GPP TS 24.301 v 8.10.0: Sections 5.4.1.2, 8.2.4.1; Table 8.2.4.1

                                          EP 1119997                       15   3GPP TS 23.003 V8.17.0: Sections 2.1, 2.8, 2.8.1                                         ISLD‐201305‐003   05 Oct 1999
                                                                                3GPP TS 23.401 V8.18.0: Section 5.3.7; Figure 5.3.7‐1
                                                         CN ZL99811826.5                                                                                                                   05 Oct 1999
                                                         EP 1119997 (AT)                                                                                                                   05 Oct 1999
                                                         EP 1119997 (BE)                                                                                                                   05 Oct 1999
                                                         EP 1119997 (FR)                                                                                                                   05 Oct 1999
                                                         EP 1119997 (GB)                                                                                                                   05 Oct 1999
                                                         EP 1119997 (IT)                                                                                                                   05 Oct 1999
                                                         EP 1119997 (NL)                                                                                                                   05 Oct 1999
                                                         EP 1119997 (PT)                                                                                                                   05 Oct 1999
                                                         EP 1119997 (SE)                                                                                                                   05 Oct 1999
                                                         ES 2237154                                                                                                                        05 Oct 1999
                                                         FI 106288                                                                                                                         06 Oct 1998
                                                         JP 4226786                                                                                                                        05 Oct 1999
                                                         EP 1119997 (DE)                                                                                                                   05‐10‐99

   LTE‐051         SISVEL                 US 7580714                       1    3GPP TS 23.401 V8.18.0: Sections 5.3.2, 5.3.2.1, 5.3.5.1; Figures 5.3.2.1‐1, 5.3.5.1‐1   ISLD‐200812‐008   13 Oct 2000
                                          EP 2139272                       1    3GPP TS 23.401 V8.18.0: Sections 5.3.2, 5.3.2.1; Table 5.3.2.1‐1                         ISLD‐200812‐008   13 Oct 2000
                                                         EP 2139272 (AT)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (BE)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (CH)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (DK)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (FI)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (FR)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (GB)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (IE)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (IT)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (LI)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (LU)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (MC)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (NL)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (PT)                                                                                                                   13 Oct 2000
                                                         EP 2139272 (SE)                                                                                                                   13 Oct 2000
                                                         ES 2482100                                                                                                                        13 Oct 2000
                                                         GR 3083988                                                                                                                        13 Oct 2000
                                                         HK 1132411                                                                                                                        13 Oct 2000
                                                         US 7035621                                                                                                                        13 Oct 2000
                                                         US 7979070                                                                                                                        13 Oct 2000

Page 15 of 35
Subject to US FRE 408 (or equivalent local regulation)                          COMPLAINT - EX. 1                                                                                          Version: 5SW95FSS

                                                                                   PAGE 15
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.65 Page 17 of 36



   LTE‐051         SISVEL                                US 9008615                                                                                                                                                  13 Oct 2000
                                                         EP 2139272 (DE)                                                                                                                                             13‐10‐00

   LTE‐052         SISVEL                 US 7283499                           1    3GPP TS 36.201 V8.3.0: Sections 4.1.2, 4.2.1                                                                   ISLD‐201305‐003   15 Oct 2004
                                                                                    3GPP TS 36.212 V8.8.0: Sections 4.2, 5, 5.3.2; Figure 5.3.2‐1
                                                                                    3GPP TS 36.213 V8.8.0: Sections 7.2, 7.2.1. 7.2.2, 7.2.3, 7.2.4; Table: 7.2.3‐1
                                          EP 1807956                           1    3GPP TS 36.201 V8.3.0: Sections 4.2.1                                                                          ISLD‐201305‐003   13 Oct 2005
                                                                                    3GPP TS 36.212 V8.8.0: 5.2, 5.2.1, 5.2.2, 5.2.2.6
                                                                                    3GPP TS 36.213 V8.8.0: 7.2, 7.2.1, 7.2.2, 7.2.3, 7.2.4; Tables 7.2.1‐1, 7.2.2‐1, 7.2.3‐0, 7.2.3‐1
                                                         EP 1807956 (AT)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (BE)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (CH)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (CZ)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (DK)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (FI)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (FR)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (GB)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (HU)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (IE)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (IT)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (LI)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (LU)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (MC)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (NL)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (PL)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (PT)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (RO)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (SE)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (SI)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (SK)                                                                                                                                             13 Oct 2005
                                                         EP 1807956 (TR)                                                                                                                                             13 Oct 2005
                                                         ES 2471945                                                                                                                                                  13 Oct 2005
                                                         GR 3083727                                                                                                                                                  13 Oct 2005
                                                         US 8031678                                                                                                                                                  13 Oct 2005
                                                         EP 1807956 (DE)                                                                                                                                             13‐10‐05

   LTE‐054         SISVEL                 US 7599384                           17   3GPP TS 24.301 V8.10.0: Sections 4.2, 6.1.1, 6.4.1.1, 6.4.3.1, 6.4.3.2, 6.4.3.3, 6.4.3.4, 6.5.3.1, 8.3.18.1,   ISLD‐201305‐003   31 Aug 1998
                                                                                    9.3.2, 9.9.4.3; Figure 6.4.3.2.1; Tables 8.3.18.1
                                          JP 4002731                           1    3GPP TS 23.401 V8.18.0: Sections 4.2.1                                                                         ISLD‐201305‐003   31 Aug 1998
                                                                                    3GPP TS 24.301 V8.10.0: Sections 6.4.2.2, 6.4.2.3, 6.4.3.2, 6.4.3.3, 8.3.18.1, 9.3.2, 9.9.4.3
                                          EP 1051870                           18   3GPP TS 24.301 V8.10.0: Sections 6.4.3.1, 6.4.3.2, 6.4.3.4, 8.3.17.1, 8.3.18.1, 8.3.18.2, 9.3.2, 9.9.4.3,                        31 Aug 1998
                                                                                    9.9.4.4; Figure 6.4.3.2.1; Tables 8.3.17.1, 8.3.18.1
                                                         CA 2318480                                                                                                                                                  31 Aug 1998
                                                         CN ZL200610005844.0                                                                                                                                         31 Aug 1998
                                                         EP 1051870 (FR)                                                                                                                                             29 Jan 1998
                                                         EP 1051870 (GB)                                                                                                                                             29 Jan 1998
                                                         EP 1051870 (IT)                                                                                                                                             29 Jan 1998
                                                         EP 1051870 (NL)                                                                                                                                             31 Aug 1998
                                                         ES 2297893                                                                                                                                                  31 Aug 1998

Page 16 of 35
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 1                                                                                                                Version: 5SW95FSS

                                                                                       PAGE 16
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.66 Page 18 of 36



   LTE‐054         SISVEL                                FI 106172                                                                                                                                                     29 Jan 1998
                                                         US 6826406                                                                                                                                                    31 Aug 1998
                                                         EP 1051870 (DE)                                                                                                                                               31‐08‐98

   LTE‐057         SISVEL                 US 7894443                           16   3GPP TS 36.322 v10.0.0: Sections 4.1, 4.2.1, 6.2, 6.2.1.1, 6.2.1.3, 6.2.1.4, 6.2.1.5, 6.2.2.1, 6.2.2.2, 6.2.2.5, ISLD‐201305‐003   22 Aug 2006
                                                                                    6.2.2.6; Figures 4.2.1‐1, 6.2.1.3‐3, 6.2.1.3‐4, 6.2.1.3‐5, 6.2.1.3‐6, 6.2.1.4‐2, 6.2.1.4‐3, 6.2.1.5‐1, 6.2.1.5‐2,
                                                                                    6.2.1.5‐3; Table 6.2.2.6‐1
                                                         CN ZL200680038765.8                                                                                                                                           22 Aug 2006
                                                         DE 602006047103.3                                                                                                                                             22 Aug 2006
                                                         EP 1925142 (AT)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (BE)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (CH)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (CZ)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (FR)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (GB)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (IE)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (IT)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (LU)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (NL)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (PL)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (PT)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (RO)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (SE)                                                                                                                                               22 Aug 2006
                                                         EP 1925142 (TR)                                                                                                                                               22 Aug 2006
                                                         ES 2560088                                                                                                                                                    22 Aug 2006
                                                         JP 4875084                                                                                                                                                    22 Aug 2006
                                                         KR 10‐0950843                                                                                                                                                 22 Aug 2006
                                                         PK 140978                                                                                                                                                     22 Aug 2006
                                                         PK 7894443                                                                                                                                                    22 Aug 2006

   LTE‐059         3G Licensing           EP 1869841                           1    3GPP TS 23.060 V8.7.0: sections 9.2.1A; 9.2.1.1; 9.2.2.1; 9.2.2.1.1; 15.3.0; 15.3.1; Figures 63; 64           ISLD‐201011‐005      22 Mar 2006
                                                                                    3GPP TS 23.207 V8.0.0: sections 4.2; 4.7; 5.1; 5.2; 5.2.1; 5.2.2; 6.1; 6.1.1; 6.1.2; 6.4; Figures; Annex A:   ISLD‐201011‐006
                                                                                    A.2; A.2.5; Annex C; Figure A.7                                                                               ISLD‐201011‐007
                                                                                    3GPP TS 23.228 V8.12.0: sections 4.0; 4.2.4; 4.2.4a; 4.6.0; 4.6.1; 4.6.3; 5.4.0; 5.4.2a; Figures 4.0; 5.5b;   ISLD‐201011‐008
                                                                                    Annex E: E.0; E.5                                                                                             ISLD‐201011‐009
                                                                                    3GPP TS 23.401 V8.8.0: sections 1; 4.2.1; 4.2.2; 4.4.4; Figures 4.2.1‐1; 4.2.1‐2; 4.2.2‐1; 4.2.2‐2, 4.2.2‐3   ISLD‐201011‐010
                                                                                    3GPP TS 24.008 V9.3.0: sections 9.5.4; 9.5.4.1; 10.5.6.12; tables 9.5.4; 10.5.162                             ISLD‐201308‐017
                                                                                    3GPP TS 24.229 V8.11.0: Annex B: B.1; B.2.1; B.2.2.1; B.2.2.5.1; B.2.2.5.1A; B.2.2.5.1B                       ISLD‐201308‐018
                                                                                    3GPP TS 29.060 V9.3.0: section 7.7.36                                                                         ISLD‐201308‐019
                                                                                                                                                                                                  ISLD‐201308‐020
                                                                                                                                                                                                  ISLD‐201308‐021
                                                         DE 602006011142.8                                                                                                                                             22 Mar 2006
                                                         EP 1869841 (FR)                                                                                                                                               22 Mar 2006
                                                         EP 1869841 (GB)                                                                                                                                               22 Mar 2006

   LTE‐063         3G Licensing           US 7933564                           1    3GPP TS 36.211 V10.7.0: Sections 6.3, 6.3.2, 6.3.3, 6.3.3.3, 6.3.4, 6.3.4.3; Figure 6.3‐1; Table 6.3.3.3‐1                         02 Dec 2004

                                          EP 1690361                           12   3GPP TS 36.211 v10.7.0: Sections 6.3, 6.3.3, 6.3.4.3                                                          ISLD‐201607‐001      02 Dec 2004
                                                         DE 602004042246.0                                                                                                                                             02 Dec 2004

Page 17 of 35
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 1                                                                                                                  Version: 5SW95FSS

                                                                                       PAGE 17
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.67 Page 19 of 36



   LTE‐063         3G Licensing                          EP 1690361 (FR)                                                                                                                                       02 Dec 2004
                                                         EP 1690361 (GB)                                                                                                                                       02 Dec 2004
                                                         JP 4845738                                                                                                                                            02 Dec 2004
                                                         KR 10‐1092537                                                                                                                                         02 Dec 2004

   LTE‐064         KPN                    US 9667669                           1, 15, 16   3GPP TS 24.371 V12.6.0: Sections 1, 2, 4, 4.1, 5D.1, 5D.2, 7.1                                                      19 Jan 2010
                                                                                           3GPP TS 23.228 V12.0.0: Sections 4.6.1; Annex U.1.2, U.1.3.1U.1.3.3, U.2.2
                                          JP 5436577                           17          3GPP TS 23.228 v12.4.0: Annex U.1.0, U.1.2, U.2.2, Fig. U.1.2‐1                                   ISDL‐2016‐006     19 Jan 2010
                                                                                           3GPP TS 24.371 v12.9.0: Sections 1, 2, 4.1 5D.1, 5D.2 and 7.1
                                                         CN ZL201080013541.8                                                                                                                                   19 Jan 2010
                                                         KR 10‐1287322                                                                                                                                         19 Jan 2010

   LTE‐065         3G Licensing           EP 2597926                           9           3GPP TS 23.401 V8.15.0: Sections 4.3.2.2,4.7.5, 5.3.2.1, Fig. 5.3.2.1‐1, 5.4.1, and Fig.5.4.1‐1                     09 Oct 2008
                                                                                           3GPP TS 23.203 V8.14.0: Sections 3.1, 4.1,and 5.2.2
                                                                                           3GPP TS 29.212 V8.15.0: Section 4.5.1
                                                         DE 602008043679.9                                                                                                                                     09 Oct 2008
                                                         EP 2597926 (AT)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (BE)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (CH)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (FR)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (GB)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (IE)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (IT)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (NL)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (PL)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (PT)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (RO)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (SE)                                                                                                                                       09 Oct 2008
                                                         EP 2597926 (TR)                                                                                                                                       09 Oct 2008
                                                         ES 2579290                                                                                                                                            09 Oct 2008
                                                         US 8781469                                                                                                                                            09 Oct 2008
                                                         US 9319976                                                                                                                                            09 Oct 2008

   LTE‐071         KPN                    EP 0785692                           1           3GPP TS 23.261 V10.2.0: Sections 5.3.1, 5.4.1 and 5.4.2; Figure 5.4.2‐1                           ISLD‐201507‐025   23 Jul 1997
                                                                                           3GPP TS 24.312 V10.7.0: Section 4.1.1
                                                                                           3GPP TS 36.304 V10.8.0: Section 7.1
                                                                                           3GPP TS 23.401 v10.13.0: Section 5.13
                                                         EP 0785692 (DE)                                                                                                                     ISLD‐201507‐025   23 Jul 1997
                                                         EP 0785692 (FR)                                                                                                                     ISLD‐201507‐025   23 Jul 1997
                                                         EP 0785692 (GB)                                                                                                                     ISLD‐201507‐025   23 Jul 1997
                                                         EP 0785692 (NL)                                                                                                                     ISLD‐201507‐025   23 Jul 1997
                                                         EP 0785692 (SE)                                                                                                                     ISLD‐201507‐025   23 Jul 1997
                                                         ES 0785692                                                                                                                          ISLD‐201507‐025   23 Jul 1997
                                                         NL 1001561                                                                                                                          ISLD‐201507‐025   23 Jul 1997




Page 18 of 35
Subject to US FRE 408 (or equivalent local regulation)                                     COMPLAINT - EX. 1                                                                                                   Version: 5SW95FSS

                                                                                              PAGE 18
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.68 Page 20 of 36



   LTE‐072         ORANGE                 EP 1362447                              1   3GPP TS 36.300 V11.10.0: Sections 3, 3.2, 5, 5.1, 5.1.5                                                         14 Feb 2002
                                                                                      3GPP TS 36.212 V10.8.0: Sections 4, 4.2, 5, 5.1, 5.1.3, 5.1.4, 5.1.4.1, 5.1.5, 5.3, 5.3.2, 5.3.2.3, 5.3.2.4,
                                                                                      5.3.2.5
                                                                                      3GPP TS 36.211 V10.7.0: Sections 3, 3.1, 6, 6.1, 6.1.1, 6.2, 6.2.1, 6.2.2, 6.3, 6.3.1, 6.3.2, 6.3.3, 6.3.3.2,
                                                                                      6.3.4, 6.3.4.2, 6.3.4.2.1, 6.3.4.2.2, 6.3.4.2.3, 6.3.5, 6.4
                                                                                      3GPP TS 36.201 V10.0.0: Sections 4, 4.2, 4.2.3
                                          CN ZL02806429.1                         1   3GPP TS 36.201 V10.0.0: Sections 4.2.1, 4.2.3                                                                   14 Feb 2002
                                                                                      3GPP TS 36.211 V10.7.0: Sections 3.1, 5.1.1, 5.2.1, 5.3, 5.3.1, 5.3.2, 5.3.2A, 5.3.2A.2, 5.3, 5.3.3, 5.3.3A,
                                                                                      5.3.3A2, 5.3.4; Figures 5.2.1‐1, 5.3‐1; Table 5.3.2‐1
                                                                                      3GPP TS 36.212 V10.8.0: Sections 5, 5.1, 5.1.3, 5.1.3.2.1, 5.1.4.1, 5.1.5, 5.2.2, 5.2.2.4, 5.2.2.5; Figures:
                                                                                      5.1.4‐1, 5.2.2‐1; Table 5.1.3‐1
                                                                                      3GPP TS 36.300 V10.11.0: Sections 3.2, 5.2.6
                                                            DE 60219435.0                                                                                                                             14 Feb 2002
                                                            EP 1362447 (CH)                                                                                                                           14 Feb 2002
                                                            EP 1362447 (GB)                                                                                                                           14 Feb 2002
                                                            EP 1362447 (IT)                                                                                                                           14 Feb 2002
                                                            EP 1362447 (LU)                                                                                                                           14 Feb 2002
                                                            EP 1362447 (MC)                                                                                                                           14 Feb 2002
                                                            EP1362447 (BE)                                                                                                                            14 Feb 2002
                                                            EP1362447 (FR)                                                                                                                            14 Feb 2002
                                                            EP1362447 (LI)                                                                                                                            14 Feb 2002
                                                            ES 2284822                                                                                                                                14 Feb 2002
                                                            JP 4184798                                                                                                                                14 Feb 2002
                                                            KR 10‐0874059                                                                                                                             14 Feb 2002
                                                            US 7170948                                                                                                                                14 Feb 2002

   LTE‐073         MELCO                  JP 4814388                                  3GPP TS 36.212                                                                                                  23 Jul 2010

   LTE‐074         MELCO                                    CN ZL200580049106.X                                                                                                                       14 Mar 2005
                                                            JP 4527149                                                                                                                                14 Mar 2005
                                                            US 7937084                                                                                                                                14 Mar 2005

   LTE‐075         MELCO                  JP 4810578                              3   3GPP TS 36.211                                                                                                  09 Jan 2009
                                                                                      3GPP TS 36.212
                                                                                      3GPP TS 36.213
                                                                                      3GPP TS 36.321
                                                            CN ZL200480021840.0                                                                                                                       29 Jul 2004
                                                            CN ZL200910175853.8                                                                                                                       23 Sep 2009
                                                            CN ZL200910175854.2                                                                                                                       23 Sep 2009
                                                            EP 2194660 (DE)                                                                                                                           24 Mar 2010
                                                            EP 2194660 (FR)                                                                                                                           24 Mar 2010
                                                            KR 10‐0926289                                                                                                                             29 Jul 2004
                                                            KR 10‐0951330                                                                                                                             01 Apr 2009
                                                            KR 10‐0951332                                                                                                                             01 Apr 2009
                                                            US 8125963                                                                                                                                29 Jul 2004
                                                            US 8385295                                                                                                                                09 Feb 2012

   LTE‐076         MELCO                                    JP 4097129                                                                                                                                08 Aug 2002
                                                            JP 4772838                                                                                                                                01 Aug 2008

Page 19 of 35
Subject to US FRE 408 (or equivalent local regulation)                                COMPLAINT - EX. 1                                                                                               Version: 5SW95FSS

                                                                                         PAGE 19
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.69 Page 21 of 36



   LTE‐076         MELCO                                        JP 5037305                                                                                  09 Nov 2007

   LTE‐077         MELCO                  US 9635656                                  3   3GPP TS 36.213 V9.0.1: Sections 7.2, 7.2.2                        27 Dec 2006
                                                                                          3GPP TS 36.201 V9.0.0: Section 5.5
                                                                                          3GPP TS 36.321 V9.1.0: Section 5.4.4
                                          JP 5160667                                  3   3GPP TS 36.213 V9.0.1: Sections 7.2, 7.2.2                        02 Jun 2011
                                          CN ZL201510125007.0                         3   3GPP TS 36.321 V9.1.0: Sections 4.2.1, 4.3.1, 4.3.2, 4.4, 5.4.4   20 Mar 2015
                                                                CN ZL200680049892.8                                                                         27 Dec 2006
                                                                CN ZL201510125199.5                                                                         20 Mar 2015
                                                                IN 263874                                                                                   27 Dec 2006
                                                                JP 4819129                                                                                  27 Dec 2006
                                                                US 10165558                                                                                 16 Mar 2017
                                                                US 9019983                                                                                  27 Dec 2006

   LTE‐078         MELCO                                        CN ZL200780053418.7                                                                         27 Dec 2007
                                                                EP 3125451 (DE)                                                                             16 Sep 2016
                                                                EP 3125451 (FR)                                                                             16 Sep 2016
                                                                EP 3125451 (GB)                                                                             16 Sep 2016
                                                                JP 4948601                                                                                  27 Dec 2007
                                                                JP 5111568                                                                                  29 Jun 2010
                                                                US 8249635                                                                                  27 Dec 2007
                                                                US 8412248                                                                                  17 May 2012

   LTE‐079         MELCO                  JP 4841630                                  2   3GPP TS 36.213 V9.0.1: Sections 7.2, 10.1                         30 Jul 2014
                                          CN ZL201210065257.6                         2   3GPP TS 36.213 V9.0.1: Sections 7.2, 7.2.3, 7.3, 10.1             05 Mar 2012
                                                                EP 2031775 (DE)                                                                             27 Apr 2007
                                                                EP 2031775 (FR)                                                                             27 Apr 2007
                                                                EP 2031775 (GB)                                                                             27 Apr 2007
                                                                IN 262788                                                                                   27 Apr 2007
                                                                JP 5289531                                                                                  04 Oct 2011
                                                                KR 10‐1213062                                                                               27 Apr 2007
                                                                US 8149749                                                                                  27 Apr 2007

   LTE‐080         MELCO                  JP 4637848                                      3GPP TS 36.321 V10.4.0 Section 5.4.3.2, 5.4.5, 6.1.2, 6.1.3.1     08 Sep 2004
                                                                CN ZL201210178008.8                                                                         29 May 2012
                                                                EP 2654360                                                                                  19 May 2013
                                                                JP 5048094                                                                                  12 Mar 2010
                                                                US 10404436                                                                                 18 Jul 2019
                                                                US 8149765                                                                                  08 Sep 2004
                                                                US 8675546                                                                                  07 Feb 2012

   LTE‐081         MELCO                                        JP 4902592                                                                                  09 May 2008
                                                                JP 5037706                                                                                  11 Mar 2011




Page 20 of 35
Subject to US FRE 408 (or equivalent local regulation)                                    COMPLAINT - EX. 1                                                 Version: 5SW95FSS

                                                                                             PAGE 20
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.70 Page 22 of 36



   LTE‐082         MELCO                  US 9113445                                  1   3GPP TS 36.300 V10.6.0: Sections 6, 6.1, 6.1.2, 11.3; Figure 6‐2                                                    30 Apr 2004
                                                                                          3GPP TS 36.306 V10.4.0: Sections 4, 4.1, 4.2.5; Table 4.1‐3
                                                                                          3GPP TS 36.321 V10.4.0: Sections 5.4.3.1, 5.4.3.2, 5.4.5, 6.1.2, 6.1.3.1; Figure 6.1.2‐3; Tables 6.1.3.1‐1,
                                                                                          6.1.3.1‐2
                                                                                          3GPP TS 36.322 V10.0.0: Sections 4.2.1, 4.2.1.1.1, 4.2.1.2.1, 4.2.1.3.1, 4.5; Figures 4.2.1‐1, 4.2.1.1.1‐1,
                                                                                          4.2.1.2.1‐1, 4.2.1.3.1‐1
                                                                                          3GPP TS 36.331 V10.6.0: Sections 5.6.3.1, 5.6.3.3, 6.3.6; Figure 5.6.3.1‐1
                                                                CN ZL200480042891.1                                                                                                                           30 Apr 2004
                                                                CN ZL201010534929.4                                                                                                                           25 Oct 2010
                                                                CN ZL201010534930.7                                                                                                                           25 Oct 2010
                                                                JP 4510006                                                                                                                                    30 Apr 2004
                                                                JP 4763085                                                                                                                                    20 Jul 2010
                                                                JP 5026577                                                                                                                                    02 Dec 2010
                                                                JP 5220903                                                                                                                                    02 Aug 2011
                                                                US 8583156                                                                                                                                    30 Apr 2004

   LTE‐083         MELCO                  JP 4698734                                                                                                                                                          01 Feb 2008
                                                                AU 2008212453                                                                                                                                 01 Feb 2008
                                                                AU 2011201566                                                                                                                                 06 Apr 2011
                                                                AU 2014204428                                                                                                                                 15 Jul 2014
                                                                CN ZL200880000038.1                                                                                                                           01 Feb 2008
                                                                IN 268040                                                                                                                                     01 Feb 2008
                                                                JP 5550697                3GPP TS 36.300 V8.7.1 Sections 11.1.1, 11.1.2                                                                       12 Oct 2012
                                                                                          3GPP TS 36.321 V8.4.0 Sections 5.10, 5.10.1, 5.10.2
                                                                                          3GPP TS 36.213 V8.6.0 Section 9.2
                                                                KR 10‐1018316                                                                                                                                 01 Feb 2008
                                                                KR 10‐1359411                                                                                                                                 11 Aug 2010
                                                                KR 10‐1473229                                                                                                                                 26 Aug 2013
                                                                KR 10‐1796712                                                                                                                                 16 May 2014
                                                                KR 10‐1898932                                                                                                                                 31 Oct 2017
                                                                RU 2432716                                                                                                                                    01 Feb 2008
                                                                RU 5295309                                                                                                                                    22 Jun 2011
                                                                US 9161181                                                                                                                                    01 Feb 2008

   LTE‐084         MELCO                  US 9713068                                  3   3GPP TS 24.301 V11.0.0: Sections 3.1, 3.2, 5.1.1, 5.1.3.2.2.4, 5.3.5, 5.5.3.1, 5.5.3.2.1, 5.5.3.2.2                 26 Oct 2009
                                                                                          3GPP TS 23.401 V11.0.0: Sections 4, 4.1, 4.2, 4.2.1, 4.2.2, 4.3.5.2, 4.3.5.3, 5.3.3, 5.3.3.0, 5.3.3.2, 5.3.3.2.4;
                                                                                          Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1, 4.2.2‐2, 4.2.2‐3, 5.3.3.2‐1
                                                                                          3GPP TS 36.300 V11.0.0: Sections 4, 4.1, ; Figure 4‐1
                                          JP 5538802                                  3   3GPP TS 23.401 V11.0.0: Sections 4.3.13, 5.3.3, 5.7.2                                                               02 Oct 2009
                                          CN ZL201410189671.7                             3GPP TS 23.401 V11.0.0: Sections 3.2, 4.3.13, 5.3.3.0, 5.3.3.2, 5.3.8.3                                             07 May 2014
                                                                AU 2009312285                                                                                                                                 26 Oct 2009
                                                                AU 2014201266                                                                                                                                 07 Mar 2014
                                                                AU 2015252029                                                                                                                                 03 Nov 2015
                                                                AU 2017202066                                                                                                                                 29 Mar 2017
                                                                CN 201410189766.9                                                                                                                             07 May 2014
                                                                CN ZL200980143951.1                                                                                                                           26 Oct 2009
                                                                CN ZL201410189270.1                                                                                                                           07 May 2014
                                                                CN ZL201410189332.9                                                                                                                           07 May 2014
                                                                EP 2346286 (DE)                                                                                                                               26 Oct 2009

Page 21 of 35
Subject to US FRE 408 (or equivalent local regulation)                                    COMPLAINT - EX. 1                                                                                                   Version: 5SW95FSS

                                                                                             PAGE 21
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.71 Page 23 of 36



   LTE‐084         MELCO                                 EP 2346286 (FR)                                                     26 Oct 2009
                                                         EP 2346286 (GB)                                                     26 Oct 2009
                                                         ID P00201402756                                                     09 May 2014
                                                         ID W00201101618                                                     26 Oct 2009
                                                         IN 301593                                                           26 Oct 2009
                                                         JP 5726351                                                          30 Apr 2014
                                                         JP 6297116                                                          05 Oct 2016
                                                         JP 6462920                                                          19 Feb 2018
                                                         KR 10‐1279523                                                       26 Oct 2009
                                                         RU 2461149                                                          26 Oct 2009
                                                         RU 2511040                                                          29 May 2012
                                                         RU 2554533                                                          29 Jan 2014
                                                         RU 2599542                                                          06 May 2015
                                                         US 9877268                                                          23 Jul 2015

   LTE‐085         MELCO                  JP 5683474                           3GPP TS 36.300 V9.3.0                         15 Sep 2010
                                                         CN ZL201080044486.9                                                 15 Sep 2010
                                                         CN ZL201510306774.1                                                 05 Jun 2015
                                                         EP 2472947                                                          15 Sep 2010
                                                         JP 5905533                                                          11 Jul 2014
                                                         JP 6219429                                                          16 Mar 2016
                                                         US 10165482                                                         14 Feb 2017
                                                         US 8626163                                                          15 Sep 2010
                                                         US 9615310                                                          25 Nov 2013

   LTE‐086         MELCO                  JP 4413966                           3GPP TS 36.321 V9.2.0                         20 Apr 2005
                                                         CN ZL200580049478.2                                                 20 Apr 2005
                                                         EP 1873925 (DE)                                                     20 Apr 2005
                                                         EP 1873925 (FR)                                                     20 Apr 2005
                                                         EP 1873925 (GB)                                                     20 Apr 2005
                                                         JP 5546379                                                          16 Jul 2010
                                                         JP 5788053                                                          11 Apr 2014
                                                         US 8717912                                                          20 Apr 2005

   LTE‐087         MELCO                                 CN ZL200780030693.7                                                 09 Aug 2007
                                                         EP 2068578 (DE)                                                     09 Aug 2007
                                                         EP 2068578 (FR)                                                     09 Aug 2007
                                                         EP 2068578 (GB)                                                     09 Aug 2007
                                                         JP 4776693                                                          09 Aug 2007
                                                         US 8165082                                                          09 Aug 2007
                                                         US 8942198                                                          06 Apr 2012
                                                         US 9277561                                                          11 Dec 2014

   LTE‐088         MELCO                  JP 5139543                           3GPP TS 36.401 V9.2.1                         28 Jan 2010
                                                         JP 5496311                                                          14 Nov 2012
                                                         JP 5744266                                                          04 Mar 2014
                                                         US 9072104                                                          28 Jan 2010
                                                         US 9357545                                                          08 May 2015


Page 22 of 35
Subject to US FRE 408 (or equivalent local regulation)                         COMPLAINT - EX. 1                             Version: 5SW95FSS

                                                                                  PAGE 22
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.72 Page 24 of 36




   LTE‐089         MELCO                  JP 4812323                               3GPP TS 36.211 V8.6.0                                                                                              08 Apr 2005
                                                                                   3GPP TS 36.213 V8.6.0
                                                                                   3GPP TS 36.212 V8.7.0
                                                         CN ZL200510063850.7                                                                                                                          07 Apr 2005
                                                         EP 1585232 (DE)                                                                                                                              08 Apr 2004
                                                         EP 1585232 (FR)                                                                                                                              08 Apr 2004
                                                         EP 1585232 (GB)                                                                                                                              08 Apr 2004
                                                         JP 5318038                                                                                                                                   30 Jun 2010
                                                         US 7756210                                                                                                                                   29 Mar 2005
                                                         US 8265187                                                                                                                                   07 Apr 2010

   LTE‐090         MELCO                  JP 4963927                               3GPP TS 36.300                                                                                                     13 Oct 2006
                                                                                   3GPP TS 36.423
                                                                                   3GPP TS 22.011
                                                         CN ZL200610163544.5                                                                                                                          12 Oct 2006
                                                         EP 1775981 (DE)                                                                                                                              13 Oct 2005
                                                         EP 1775981 (FR)                                                                                                                              13 Oct 2005
                                                         EP 1775981 (GB)                                                                                                                              13 Oct 2005
                                                         EP 2247135 (DE)                                                                                                                              17 Aug 2010
                                                         EP 2247135 (FR)                                                                                                                              17 Aug 2010
                                                         EP 2247135 (GB)                                                                                                                              17 Aug 2010
                                                         EP 2247136 (DE)                                                                                                                              17 Aug 2010
                                                         EP 2247136 (FR)                                                                                                                              17 Aug 2010
                                                         EP 2247136 (GB)                                                                                                                              17 Aug 2010
                                                         JP 5535813                                                                                                                                   29 Jul 2010
                                                         JP 5647276                                                                                                                                   25 Jan 2013
                                                         US 8073445                                                                                                                                   21 Sep 2006
                                                         US 8095136                                                                                                                                   07 Sep 2010
                                                         US 8396478                                                                                                                                   10 Nov 2011

   LTE‐091         MELCO                  EP 2134006                           1   3GPP TS 36.211 V8.6.0: Sections 3.1, 4.2, 5.2.3, 5.6, 6.2.3, 6.12, 8.1; Figures 4.2‐1, 8.1‐1; Tables 4.2‐1, 4.2‐   23 Jun 2009
                                                                                   2, 5.2.3‐1, 5.6‐1, 6.2.3‐1, 6.12‐1
                                                                                   3GPP TS 36.213 V8.6.0: Section 4.2.3
                                                                                   3GPP TS 36.321 V8.5.0: Section 6.2.3
                                                                                   3GPP TS 36.300 V8.8.0: Section 5.2.7.3
                                                         EP 2134006 (DE)                                                                                                                              23 Jun 2009
                                                         EP 2134006 (FR)                                                                                                                              23 Jun 2009
                                                         EP 2134006 (GB)                                                                                                                              23 Jun 2009
                                                         JP 4852615                                                                                                                                   28 Sep 2006
                                                         KR 10‐1254268                                                                                                                                28 Sep 2006
                                                         US 8068444                                                                                                                                   28 Sep 2006

   LTE‐092         MELCO                                 CN ZL200710101661.3                                                                                                                          19 Mar 2007
                                                         EP 2268091 (DE)                                                                                                                              17 Sep 2010
                                                         EP 2268091 (FR)                                                                                                                              17 Sep 2010
                                                         EP 2268091 (GB)                                                                                                                              17 Sep 2010
                                                         EP 2271161 (DE)                                                                                                                              17 Sep 2010
                                                         EP 2271161 (FR)                                                                                                                              17 Sep 2010

Page 23 of 35
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 1                                                                                                  Version: 5SW95FSS

                                                                                      PAGE 23
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.73 Page 25 of 36



   LTE‐092         MELCO                                 EP 2271161 (GB)                                                                                17 Sep 2010
                                                         EP 2276299 (DE)                                                                                16 Sep 2010
                                                         EP 2276299 (FR)                                                                                16 Sep 2010
                                                         EP 2276299 (GB)                                                                                16 Sep 2010
                                                         US 8073459                                                                                     19 Mar 2007

   LTE‐093         MELCO                  EP 2256976                           1, 2   3GPP TS 36.201 V8.3.0: Sections 1, 3, 4, 4.1, 4.1.1, 4.2, 4.2.1   09 Sep 2010
                                                                                      3GPP TS 36.213 V8.8.0: Sections 3, 3.2, 7, 7.2, 7.2.2
                                          EP 2086146                           1, 2   3GPP TS 36.201 V8.3.0: Sections 4.1.1, 4.2.1                      13 Feb 2009
                                                                                      3GPP TS 36.212 V8.7.0: Sections 5.2.2.6.2, 5.2.2.6.4
                                                                                      3GPP TS 36.213 V8.8.0: Sections 7.2, 7.2.1
                                          EP 1845678                           1, 3   3GPP TS 36.201 V8.3.0: Sections 4.1.1, 4.2.1                      14 Apr 2006
                                                                                      3GPP TS 36.212 V8.6.0: Sections 5.2.2.6.2, 5.2.2.6.4
                                                                                      3GPP TS 36.213 V8.6.0: Sections 7.2, 7.2.1
                                                         CN ZL200710096137.1                                                                            13 Apr 2007
                                                         CN ZL201110332960.4                                                                            13 Oct 2011
                                                         CN ZL201410767521.X                                                                            11 Dec 2014
                                                         EP 1845678 (DE)                                                                                14 Apr 2006
                                                         EP 1845678 (ES)                                                                                14 Apr 2006
                                                         EP 1845678 (FI)                                                                                14 Apr 2006
                                                         EP 1845678 (FR)                                                                                14 Apr 2006
                                                         EP 1845678 (GB)                                                                                14 Apr 2006
                                                         EP 1845678 (IT)                                                                                14 Apr 2006
                                                         EP 1845678 (NL)                                                                                14 Apr 2006
                                                         EP 1845678 (PL)                                                                                14 Apr 2006
                                                         EP 1845678 (RO)                                                                                14 Apr 2006
                                                         EP 1845678 (SE)                                                                                14 Apr 2006
                                                         EP 1845678 (TR)                                                                                14 Apr 2006
                                                         EP 2086146 (DE)                                                                                13 Feb 2009
                                                         EP 2086146 (ES)                                                                                13 Feb 2009
                                                         EP 2086146 (FI)                                                                                13 Feb 2009
                                                         EP 2086146 (FR)                                                                                13 Feb 2009
                                                         EP 2086146 (GB)                                                                                13 Feb 2009
                                                         EP 2086146 (IT)                                                                                13 Feb 2009
                                                         EP 2086146 (NL)                                                                                13 Feb 2009
                                                         EP 2086146 (PL)                                                                                13 Feb 2009
                                                         EP 2086146 (RO)                                                                                13 Feb 2009
                                                         EP 2086146 (SE)                                                                                13 Feb 2009
                                                         EP 2086146 (TR)                                                                                13 Feb 2009
                                                         EP 2256976 (DE)                                                                                09 Sep 2010
                                                         EP 2256976 (FR)                                                                                09 Sep 2010
                                                         EP 2256976 (GB)                                                                                09 Sep 2010
                                                         EP 2256977 (DE)                                                                                09 Sep 2010
                                                         EP 2256977 (FR)                                                                                09 Sep 2010
                                                         EP 2256977 (GB)                                                                                09 Sep 2010
                                                         EP 2285030 (DE)                                                                                09 Sep 2010
                                                         EP 2285030 (FR)                                                                                09 Sep 2010
                                                         EP 2285030 (GB)                                                                                09 Sep 2010
                                                         JP 4974744                                                                                     16 Apr 2007

Page 24 of 35
Subject to US FRE 408 (or equivalent local regulation)                                COMPLAINT - EX. 1                                                 Version: 5SW95FSS

                                                                                         PAGE 24
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.74 Page 26 of 36



   LTE‐093         MELCO                                 JP 5015303                                                                                                         06 Aug 2010
                                                         JP 5506861                                                                                                         06 Jun 2012

   LTE‐094         MELCO                  US 8825067                           1, 4   3GPP TS 36.321 V8.7.0: Sections 5.4.1, 5.4.4, 5.4.5                                   25 Aug 2011
                                                                                      3GPP TS 36.213 V8.8.0: Sections 7.3, 10.1; Table 10.1‐5
                                                                                      3GPP TS 36.331 V8.7.0: Sections 6.3.2
                                                                                      3GPP TS 36.211 V8.8.0: Sections 5.4.1, 5.5, 5.5.2.2.1, 5.5.2.2.2; Table 5.5.2.2.2‐1
                                          EP 2254259                           1, 4   3GPP TS 36.211 V8.8.0: Sections 4.1.1, 4.2.1, 5.4.1, 5.5.2.2.1, 5.2.2.2.2             22 Sep 2006
                                                                                      3GPP TS 36.213 V8.8.0: Sections 7.3, 10.1
                                                                                      3GPP TS 36.321 V8.7.0: Sections 5.4.1, 5.4.4, 5.4.5, 7.2.1
                                                                                      3GPP TS 36.331 V8.7.0: Sections 6.3.2
                                                         CN ZL200710182191.8                                                                                                21 Sep 2007
                                                         CN ZL201210100356.3                                                                                                26 Mar 2012
                                                         EP 1903689 (DE)                                                                                                    22 Sep 2006
                                                         EP 1903689 (FR)                                                                                                    22 Sep 2006
                                                         EP 1903689 (GB)                                                                                                    22 Sep 2006
                                                         EP 2254259 (DE)                                                                                                    22 Sep 2006
                                                         EP 2254259 (FR)                                                                                                    22 Sep 2006
                                                         EP 2254259 (GB)                                                                                                    22 Sep 2006
                                                         JP 5327734                                                                                                         20 Sep 2007
                                                         US 8412210                                                                                                         14 Sep 2007

   LTE‐095         MELCO                  EP 1871023                                  3GPP TS 36.213 V8.7.0                                                                 23 Jun 2006
                                                                                      3GPP TS 36.211 V8.7.0
                                                                                      3GPP TS 36.212 V8.7.0
                                                                                      3GPP TS 36.331 V8.7.0
                                                         EP 1871023 (DE)                                                                                                    23 Jun 2006
                                                         EP 1871023 (FR)                                                                                                    23 Jun 2006
                                                         EP 1871023 (GB)                                                                                                    23 Jun 2006

   LTE‐096         MELCO                  JP 5810151                                  3GPP TS 36.213 V10.0.0                                                                04 Apr 2011
                                                                                      3GPP TS 36.211 V10.1.0
                                                         CN ZL201180029113.9                                                                                                04 Apr 2011
                                                         EP 2559187 (DE)                                                                                                    04 Apr 2011
                                                         EP 2559187 (FR)                                                                                                    04 Apr 2011
                                                         EP 2559187 (GB)                                                                                                    04 Apr 2011
                                                         EP 2559187 (IT)                                                                                                    04 Apr 2011
                                                         US 8995374                                                                                                         04 Apr 2011

   LTE‐097         MELCO                                 EP 2136596                                                                                                         20 Aug 2009
                                                         EP 2136596 (DE)                                                                                                    20 Aug 2009
                                                         EP 2136596 (FR)                                                                                                    20 Aug 2009
                                                         EP 2136596 (GB)                                                                                                    20 Aug 2009
                                                         JP 5844711                                                                                                         26 Oct 2012
                                                         JP 5852184                                                                                                         02 Jul 2014
                                                         US 8027392                                                                                                         30 Nov 2005

   LTE‐098         MELCO                                 CN ZL200610075251.1                                                                                                17 Apr 2006
                                                         EP 1715708 (DE)                                                                                                    18 Apr 2005

Page 25 of 35
Subject to US FRE 408 (or equivalent local regulation)                                COMPLAINT - EX. 1                                                                     Version: 5SW95FSS

                                                                                         PAGE 25
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.75 Page 27 of 36



   LTE‐098         MELCO                                 EP 1715708 (FR)                                                     18 Apr 2005
                                                         EP 1715708 (GB)                                                     18 Apr 2005
                                                         US 7796704                                                          29 Mar 2006
                                                         US 8081709                                                          13 Jul 2010

   LTE‐099         MELCO                  JP 5089519                           3GPP TS 36.213 V8.8.0                         25 Jul 2008
                                                         EP 2023504                                                          05 Aug 2008
                                                         EP 2023504 (DE)                                                     05 Aug 2008
                                                         EP 2023504 (FR)                                                     05 Aug 2008
                                                         EP 2023504 (GB)                                                     05 Aug 2008
                                                         KR 10‐1061639                                                       25 Jun 2010
                                                         KR 10‐1061685                                                       05 Aug 2008
                                                         US 8086272                                                          06 Aug 2007

   LTE‐100         MELCO                  JP 5079098                           3GPP TS 36.213 V8.8.0 Section 8.2             07 May 2009
                                                         CN ZL200980115949.3                                                 07 May 2009
                                                         EP 2313989 (DE)                                                     07 May 2009
                                                         EP 2313989 (FR)                                                     07 May 2009
                                                         US 8842554                                                          07 May 2008

   LTE‐101         MELCO                  JP 5079097                           3GPP TS 36.213 V8.8.0                         07 May 2009
                                                         CN ZL200980116297.5                                                 07 May 2009
                                                         EP 2294717                                                          07 May 2009

   LTE‐102         MELCO                  JP 5199387                           3GPP TS 36.213 V8.8.0 Section 8.2             07 May 2009
                                                         CN ZL200980116094.6                                                 07 May 2009
                                                         EP 2294718 (EP)                                                     07 May 2009
                                                         JP 5631425                                                          07 Feb 2013

   LTE‐103         MELCO                  JP 5749159                           3GPP TS 36.300 V10.3.0                        09 Jun 2009
                                                                               3GPP TS 36.413 V10.1.0
                                                                               3GPP TS 36.321 V10.1.0
                                                                               3GPP TS 36.213 V10.1.0
                                                         CN ZL200980121915.5                                                 09 Jun 2009
                                                         CN ZL201410254852.3                                                 10 Jun 2014
                                                         EP 2289258 (DE)                                                     09 Jun 2009
                                                         EP 2289258 (FR)                                                     09 Jun 2009
                                                         EP 2289258 (GB)                                                     09 Jun 2009
                                                         EP 2533600 (DE)                                                     05 Sep 2012
                                                         EP 2533600 (FR)                                                     05 Sep 2012
                                                         EP 2533600 (GB)                                                     05 Sep 2012
                                                         JP 5830131                                                          14 May 2014
                                                         KR 10‐1561271                                                       09 Jun 2009
                                                         KR 10‐1623919                                                       09 Jun 2014
                                                         US 8744342                                                          09 Jun 2009

   LTE‐104         MELCO                                 CN ZL200980136505.8                                                 24 Jul 2009
                                                         EP 2333994 (DE)                                                     24 Jul 2009


Page 26 of 35
Subject to US FRE 408 (or equivalent local regulation)                         COMPLAINT - EX. 1                             Version: 5SW95FSS

                                                                                  PAGE 26
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.76 Page 28 of 36



   LTE‐104         MELCO                                 EP 2333994 (FR)                                                     24 Jul 2009
                                                         JP 5420552                                                          24 Jul 2009
                                                         KR 10‐1643434                                                       24 Jul 2009
                                                         US 8526512                                                          24 Jul 2009

   LTE‐105         MELCO                                 CN ZL201080010770.4                                                 10 Mar 2010
                                                         JP 5048867                                                          10 Mar 2010
                                                         JP 5462327                                                          19 Jul 2012
                                                         JP 5622950                                                          16 Jan 2014

   LTE‐106         MELCO                  JP 5806123                           3GPP TS 36.331 V12.5.0                        09 Feb 2011
                                                         AU 2011215256                                                       09 Feb 2011
                                                         AU 2016202375                                                       14 Apr 2016
                                                         EP 2536221 (DE)                                                     09 Feb 2011
                                                         EP 2536221 (FR)                                                     09 Feb 2011
                                                         EP 2536221 (GB)                                                     09 Feb 2011
                                                         ID P000047999                                                       09 Feb 2011
                                                         JP 6076427                                                          03 Sep 2015
                                                         KR 10‐1771415                                                       09 Feb 2011
                                                         RU 2586884                                                          09 Feb 2011
                                                         US 9565713                                                          09 Feb 2011

   LTE‐107         MELCO                  JP 5773993                           3GPP TS 36.300 V10.2.0                        25 Apr 2011
                                                         AU 2011246790                                                       25 Apr 2011
                                                         CN ZL201180021251.2                                                 25 Apr 2011
                                                         ID P000048550                                                       25 Apr 2011
                                                         JP 6072859                                                          29 Jun 2015
                                                         JP 6351699                                                          27 Dec 2016
                                                         JP 6513265                                                          04 Jun 2018
                                                         KR 10‐1790569                                                       25 Apr 2011
                                                         KR 10‐1902174                                                       18 Oct 2017
                                                         RU 2570360                                                          25 Apr 2011
                                                         RU 2612030                                                          05 Nov 2015
                                                         RU 2651808                                                          10 Feb 2017
                                                         RU 2677689                                                          28 Mar 2018
                                                         US 10193672                                                         12 Nov 2014
                                                         US 8917644                                                          25 Apr 2011

   LTE‐108         MELCO                  JP 5079139                           3GPP TS 36.300 V11.6.0                        23 Mar 2010
                                                         CN ZL201080018936.7                                                 23 Mar 2010
                                                         JP 5511916                                                          28 Aug 2012
                                                         JP 5721878                                                          25 Mar 2014
                                                         JP 6080885                                                          24 Mar 2015
                                                         JP 6400131                                                          16 Jan 2017
                                                         US 10110356                                                         08 Jun 2017
                                                         US 8953523                                                          23 Mar 2010
                                                         US 9438390                                                          06 Nov 2014
                                                         US 9705648                                                          18 Mar 2016


Page 27 of 35
Subject to US FRE 408 (or equivalent local regulation)                         COMPLAINT - EX. 1                             Version: 5SW95FSS

                                                                                  PAGE 27
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.77 Page 29 of 36




   LTE‐109         MELCO                  JP 5980124                                 3GPP TS 36.101 V14.0.0                                                                        20 Dec 2011
                                                         JP 6312753                                                                                                                26 Jul 2016
                                                         JP 6526276                                                                                                                14 Mar 2018
                                                         US 10200976                                                                                                               19 Apr 2018
                                                         US 9380563                                                                                                                20 Dec 2011
                                                         US 9980251                                                                                                                24 May 2016

   LTE‐110         MELCO                  JP 5922101                                 3GPP TS 36.300 V14.3.0                                                                        26 Mar 2012
                                                         JP 6257684                                                                                                                13 Apr 2016
                                                         US 9392599                                                                                                                26 Mar 2012
                                                         US 9730213                                                                                                                13 Jun 2016

   LTE‐111         KPN                    EP 2486750                         1       3GPP TS 36.331 V10.20.0: Sections 5.6.5.1, 5.6.5.2, 5.6.5.3, 5.6.6.1, 5.6.6.2, 6.2.2, 6.3.1   05 Oct 2010
                                                                                     3GPP TS 25.331 V10.20.0: Sections 10.3.7.13, 10.3.7.23, 10.3.7.33
                                                                                     3GPP TS 36.306 V10.15.0: Sections 4.3.7.1, 4.3.7.9, 4.3.7.11, 4.3.13.1
                                                                                     3GPP TS 37.320 V10.4.0: Sections 3.1, 4.1, 5.1.1, 5.1.1.1, 5.1.1.2, 5.1.1.3.2, 5.1.1.3.3
                                                                                     3GPP TS 32.422 V10.13.0: Sections 4.1.1.6a, 4.1.5, 6
                                                                                     3GPP TS 36.304 V10.8.0: Section 8
                                                                                     3GPP TS 36.300 V10.12.0: Section 22.3.2a
                                                         DE 602010020567.3                                                                                                         05 Oct 2010
                                                         EP 2486750 (CH)                                                                                                           05 Oct 2010
                                                         EP 2486750 (FI)                                                                                                           05 Oct 2010
                                                         EP 2486750 (FR)                                                                                                           05 Oct 2010
                                                         EP 2486750 (GB)                                                                                                           05 Oct 2010
                                                         EP 2486750 (IE)                                                                                                           05 Oct 2010
                                                         EP 2486750 (NL)                                                                                                           05 Oct 2010
                                                         EP 2486750 (PL)                                                                                                           05 Oct 2010
                                                         EP 2486750 (SE)                                                                                                           05 Oct 2010
                                                         ES 2529388                                                                                                                05 Oct 2010
                                                         JP 5600176                                                                                                                05 Oct 2010
                                                         US 8660560                                                                                                                05 Oct 2010

   LTE‐112         KPN                    EP 2566263                         1, 15   3GPP TS 23.682 v13.9.0: Sections 4.5.5, 5.5.1; Figure 5.5.1‐1                                 05 Oct 2010
                                                                                     3GPP TS 23.246 v13.3.0: Sections 4.4.1, 4.4.3.3, 4.4.3.4; Figure 4
                                                                                     3GPP TS 36.331 v13.6.1: Sections 5.8a1.1, 5.8a.2.1, 6.2.2, 6.3.7a; Figure 5.8a.2.1‐1
                                                         EP 2486767                                                                                                                05 Oct 2010
                                                         JP 5562425                                                                                                                05 Oct 2010
                                                         JP 5847067                                                                                                                12 Dec 2012
                                                         US 9913072                                                                                                                28 Dec 2012

   LTE‐113         KPN                    US 9699820                         16      3GPP TS 23.303 v12.8.0: Sections 5.6.2; Annex A(informative) A.2                              10 Aug 2016
                                                         EP 2893734                                                                                                                29 Aug 2013
                                                         EP 3079391                                                                                                                29 Aug 2013
                                                         JP 6072918                                                                                                                29 Aug 2013
                                                         KR 10‐1692171                                                                                                             29 Aug 2013
                                                         KR 10‐1760229                                                                                                             29 Aug 2013
                                                         US 9438572                                                                                                                29 Aug 2013


Page 28 of 35
Subject to US FRE 408 (or equivalent local regulation)                               COMPLAINT - EX. 1                                                                             Version: 5SW95FSS

                                                                                        PAGE 28
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.78 Page 30 of 36



   LTE‐114         KPN                    US 9372098                                    1, 15, 17, 21 3GPP TS 23.401 v13.8.0: Sections 4.11, 5.3.4 B, 5.3.4 B.1; Figure 5.3.4. B‐1                                                       28 Oct 2009
                                                                                                      3GPP TS 23.682 v13.6.0: Sections 5.13.4; Figure 5.13.4‐1
                                                                 CN ZL200980152983.8                                                                                                                                                     28 Oct 2009
                                                                 EP 2342538                                                                                                                                                              28 Oct 2009

   LTE‐115         KPN                    US 9820134                                    12, 13, 14    3GPP TS 23.303 v13.6.0: Sections 3.1, 3.2, 4.6.4.2a, 5.3.1.2, 5.3.2A, 5.3.3A.2, 5.3.3A.4; Figures 5.3.2A‐1,                        23 Jan 2014
                                                                                                      5.3.3A.2A‐1, 5.3.3A.4A‐1
                                                                 JP 6145177                                                                                                                                                              23 Jan 2014

   LTE‐116         MELCO                  JP 4800388                                                  3GPP TS 36.304 V10.5.0                                                                                                             09 Aug 2006
                                                                 CN ZL200680050128.2                                                                                                                                                     09 Aug 2006
                                                                 CN ZL201510225622.9                                                                                                                                                     06 May 2015
                                                                 JP 5236774                                                                                                                                                              22 Apr 2011
                                                                 JP 5602255                                                                                                                                                              11 Jan 2013
                                                                 KR 10‐1258130                                                                                                                                                           09 Aug 2006
                                                                 KR 10‐1329607                                                                                                                                                           04 Mar 2011
                                                                 KR 10‐1389809                                                                                                                                                           24 Jun 2010
                                                                 US 8660046                                                                                                                                                              09 Aug 2006

   LTE‐117         KPN                    EP 2656648                                    9             3GPP TS 33.163 V15.0.0: Sections 3.1, 3.2, 4.5, 4.6.2, 4.6.2.2, 5.1.3; Figures 4.6.2.2‐1; Table: 5.1.3‐1         ISLD‐201903‐013   06 Dec 2011
                                                                                                      3GPP TS 33.220 V15.0.0: Appex B.2.0

                                                                 EP 2656648 (DE)                                                                                                                                                         06 Dec 2011
                                                                 EP 2656648 (FI)                                                                                                                                                         06 Dec 2011
                                                                 EP 2656648 (FR)                                                                                                                                                         06 Dec 2011
                                                                 EP 2656648 (GB)                                                                                                                                                         06 Dec 2011
                                                                 EP 2656648 (IT)                                                                                                                                                         06 Dec 2011
                                                                 EP 2656648 (NL)                                                                                                                                                         06 Dec 2011
                                                                 EP 2656648 (SE)                                                                                                                                                         06 Dec 2011
                                                                 US 10103887                                                                                                                                                             20 Jun 2013

   LTE‐118         SISVEL                 US 10064176                                   1, 6, 9       3GPP TS 36.331 V12.5.0: Sections 5.1.1, 5.10.1, 5.10.1a, 5.10.2.1, 5.10.2.2, 5.10.7.1, 5.10.7.4, 6.3.1, 6.3.2,                     09 Jun 2014
                                                                                                      6.5.1, 6.5.2, Figures 5.10.2‐1, 5.10.7.1‐1, 5.10.7.1‐2; 5.10.7.1‐3
                                                                                                      3GPP TS 36.221 V12.5.0: Sections 4, 4.2; Table 4.2‐2
                                                                                                      3GPP TS 23.303 V12.4.0: Sections 1, 4.4.1.1, 4.4.2, 4.5.1.1.2.3.1, 4.5.6
                                                                 CN ZL201410255736.3                                                                                                                                                     10 Jun 2014

   LTE‐119         SISVEL                 US 9973324                                    1, 11         3GPP TS 36.213 V12.4.0: Sections 7.1, 8.0; Table 8‐2                                                                               08 May 2014
                                                                                                      3GPP TS 36.306 V12.3.0: Sections 4.3.4.28,
                                                                                                      3GPP TS 36.212 V12.3.0: Sections 5.3.3, 5.3.3.1.1, 5.3.3.1.8
                                                                 CN ZL 201410090475.4                                                                                                                                                    12 Mar 2014

   LTE‐120         SISVEL                 CN ZL 201410852934.8                          1, 5, 9, 13   3GPP TS 36.212 V13.0.0: Sections 1, 5.3.3, 5.3.3.1, 5.3.3.1.1, 5.3.3.1.2, 5.3.3.1.3, 5.3.3.1.3A, 5.3.3.1.4A,                       26 Dec 2014
                                                                                                      5.3.3.1.5, 5.3.3.1.5A, 5.3.3.1.5B, 5.3.3.1.5C, 5.3.3.1.5D, 5.3.3.1.8
                                                                                                      3GPP TS 36.331 V13.1.0: Sections 1, 4.1, 5.3.5.1, 6.2.2, 6.3.2, 6.3.4, 6.4; Figures 5.3.5.1‐1, 5.3.5.1‐2
                                                                                                      3GPP TS 36.213 V13.1.0: Sections 7.1, 8.0

                                                                 US 10412748                                                                                                                                                             28 Dec 2015



Page 29 of 35
Subject to US FRE 408 (or equivalent local regulation)                                                COMPLAINT - EX. 1                                                                                                                  Version: 5SW95FSS

                                                                                                         PAGE 29
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.79 Page 31 of 36



   LTE‐121         SISVEL                 CN ZL 201510040667.9                       1, 8    3GPP TS 36.321 V14.3.0: Sections 5.4.4                                                                          27 Jan 2015
                                                                                             3GPP TS 36.331 V14.3.0: Sections 3.1, 6.3.2
                                                                                             3GPP TS 36.213 V14.7.0: Sections 10, 10.1, 10.1.1, 10.1.5
                                                                 US 10362566                                                                                                                                 28 Dec 2015

   LTE‐122         SISVEL                 CN ZL 201510698366.5                       1, 17   3GPP TS 36.211 V14.3.0: Sections 4.1, 4.2, 5.2.3, 6.2.3, 10.1.2.1, 10.1.2.3, 10.2.2.1, 10.2.5.1, 10.2.7,        23 Oct 2015
                                                                                             10.2.7.1, 10.2.7.1,1, 10.2.7.1.2, 10.2.7.2, , 10.2.7.2.1, 10.2.7.2.2, ; Tables 5.2.3‐1, 6.2.3‐1, 10.1.2.1‐1,
                                                                                             10.2.5.1‐1, 10.2.7.1.1‐1
                                                                                             3GPP TS 36.213 V14.3.0: Sections 16.4, 16.4.1, 16.4.1.3, 16.5.1, 16.5.1.1,16.6; Table 16.4.1.3‐1, 16.4.1.3‐
                                                                                             2, 16.5.1.1‐2, 16.5.1.1‐3, 16.6‐1
                                                                                             3GPP TS 36.331 V14.3.0: Sections 3.1, 5.2.1.1, 5.2.1.2a, 6.7.2, 6.7.3.2; FigureL 5.2.2.1‐1
                                                                                             3GPP TS 36.212 V14.3.0: Sections 6.1, 6.4.3, 6.4.3.1, 6.4.3.2; Tables 6.1‐3

   LTE‐123         SISVEL                 CN ZL 201610121604.0                       1, 17   3GPP TS 36.213 V15.3.0: Sections 7.1, 7.3, 7.3.1, 10.1, 10.1.1, 10.1.2.1, 10.1.2.2.2, 10.1.2.2.3; Table 10.1‐   03 Mar 2016
                                                                                             1
                                                                                             3GPP TS 36.211 V15.1.0: Sections 4.1; Figure 4.1‐1; Table 4.1‐1
                                                                                             3GPP TS 36.212 V15.2.1: Sections 5.3.3.1.3, 5.3.3.1.17, 5.3.3.1.18, 5.3.3.1.19, 5.3.3.1.20, 5.3.3.1.21,
                                                                                             5.3.3.1.22, 5.3.3.1.23; Table 5.3.3.1.17‐1
                                                                                             3GPP TS 36.331 V15.3.0: Section 6.3.2

   LTE‐124         SISVEL                 US 9749969                                 1, 9    3GPP TS 36.331 V13.1.0: Sections 3.1, 3.2, 4.2.2, 5.2.1.1, 5.2.2.1, 5.3.3.1, 6.2.2, 6.3.1, 6.3.2; Figures       12 Feb 2015
                                                                                             5.2.2.1‐1, 5.3.3.1‐1
                                                                                             3GPP TS 36.213 V12.5.0: Sections 5.1.2, 5.1.2.1, 5.1.4, 5.1.4.1, 5.1.4.2
                                                                                             3GPP TS 36.101 V12.5.0: Sections 6.2.5

   LTE‐125         3G Licensing           US 8879503                                 10      3GPP TS 24.301 V.11.10.0: Sections 1, 4.3.1, 5.5.1.2.4, 5.5.3.2.4, 8.2.1.1, 8.2.26.1, 9.9.3.12A; Tables         26 Sep 2011
                                                                                             8.2.1.1, 8.2.26.1, 9.9.3.12A.1
                                                                                             3GPP TS 24.229 V.11.9.0: Sections 4.3.2.4, 4.5, 5.1.1.2.1; Annex L.3, L.3.1.2; Tables 4.3.2.4.1

   LTE‐126         3G Licensing           US 8600383                                 1       3GPP TS 36.304 v8.10.0: Sections 1, 5.2.1, 5.2.4.4                                                              14 Sep 2012
                                                                 CA 2516278                                                                                                                                  18 Aug 2005
                                                                 DE 602004013575.5                                                                                                                           18 Aug 2005
                                                                 EP 1628497 (ES)                                                                                                                             18 Aug 2005
                                                                 EP 1628497 (FI)                                                                                                                             18 Aug 2005
                                                                 EP 1628497 (FR)                                                                                                                             18 Aug 2005
                                                                 EP 1628497 (GB)                                                                                                                             18 Aug 2005
                                                                 EP 1628497 (IT)                                                                                                                             18 Aug 2005
                                                                 US 7463887                                                                                                                                  18 Aug 2004
                                                                 US 8290491                                                                                                                                  26 Sep 2011
                                                                 US 8351940                                                                                                                                  07 Nov 2008

   LTE‐128         3G Licensing           US 8189611                                 1       3GPP TS 24.301 V11.7.0: Sections 6.5.1.1, 6.5.1.4A                                                              02 Dec 2008
                                                                 EP 1783961 (NL)                                                                                                                             04 Nov 2005
                                                                 EP 1924037 (GB)                                                                                                                             20 Feb 2008
                                                                 EP 1924037 (IT)                                                                                                                             20 Feb 2008
                                                                 EP 2184946 (GB)                                                                                                                             03 Mar 2010
                                                                 EP 2184946 (IT)                                                                                                                             03 Mar 2010
                                                                 EP 2184946 (NL)                                                                                                                             03 Mar 2010
                                                                 EP 2184946 (SE)                                                                                                                             03 Mar 2010


Page 30 of 35
Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 1                                                                                               Version: 5SW95FSS

                                                                                                PAGE 30
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.80 Page 32 of 36



   LTE‐128         3G Licensing                          HK 1102880                                                                                                                                                            17 Oct 2007
                                                         HK 1143266                                                                                                                                                            06 Oct 2010
                                                         JP 4909707                                                                                                                                                            01 Nov 2006
                                                         JP 5368498                                                                                                                                                            16 Feb 2011
                                                         KR 10‐1116459                                                                                                                                                         25 Mar 2011
                                                         KR 1116524                                                                                                                                                            03 Nov 2006
                                                         SG 131920                                                                                                                                                             31 Oct 2006
                                                         TW 338527                                                                                                                                                             03 Nov 2006
                                                         US 7474671                                                                                                                                                            04 Nov 2005
                                                         US 8379666                                                                                                                                                            16 Apr 2012

   LTE‐129         3G Licensing           US 8472955                           1, 2, 3, 4, 5, 13GPP TS 23.122 V8.12.0: Sections 1.2, 4.2, 4.4.3.1.1; Annex A                                                                   03 Jul 2012
                                                                                               3GPP TS 22.011 V8.11.0: Sections 1.2, 3.2.2.1
                                                                                               3GPP TS 31.102 V8.11.0: Sections 1, 4.2.84, 4.2.53, 5.1.1.2
                                                                                               3GPP TS 36.331 V8.21.0: Sections 6.1, 6.3.4
                                                                                               3GPP TS 24.301 V8.10.0: Sections 8.2.1.1, 9.9.3.32, 9.9.3.33; Table 8.2.1.1; Figures 9.9.3.32.1, 9.9.3.33.1
                                                                                               3GPP TS 22.101 V8.15.0: Sections A.3

                                                         CA 2478008                                                                                                                                                            20 Aug 2004
                                                         CA 2680720                                                                                                                                                            10 Sep 2009
                                                         DE 60312326.0                                                                                                                                                         03 Sep 2003
                                                         EP 1513358 (FR)                                                                                                                                                       03 Sep 2003
                                                         EP 1513358 (GB)                                                                                                                                                       03 Sep 2003
                                                         HK 1075996                                                                                                                                                            23 Aug 2005
                                                         US 7274933                                                                                                                                                            02 Sep 2004
                                                         US 7460868                                                                                                                                                            03 Aug 2007
                                                         US 7596375                                                                                                                                                            22 Sep 2008
                                                         US 8275374                                                                                                                                                            26 Aug 2009
                                                         US 8948756                                                                                                                                                            13 Jun 2013

   LTE‐130         SISVEL SPA             EP 2315383                           1            3GPP TS 36.322 V8.5.0: Sections 4.2.1.3.1, 5.1.3.1.1, 5.1.3.2.1, 5.1.3.2.3, 5.2.1, 5.2.3, 6.1.2, 6.2.1.6,        ISLD‐201407‐015   03 Jan 2007
                                                                                            6.2.2.14, 6.2.2.16, 7.1, 7.3; Figures 6.2.1.6‐1                                                                  ISLD‐201412‐003
                                                         CN ZL200780001723.1                                                                                                                                                   03 Jan 2007
                                                         CN ZL201110399482.9                                                                                                                                                   05 Dec 2011
                                                         DE 602007048423.5                                                                                                                                                     03 Jan 2007
                                                         EP 2315383 (AT)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (BE)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (BG)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (CH)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (CY)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (CZ)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (DK)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (EE)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (ES)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (FI)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (FR)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (GB)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (GR)                                                                                                                                                       03 Jan 2007
                                                         EP 2315383 (HU)                                                                                                                                                       03 Jan 2007

Page 31 of 35
Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 1                                                                                                                 Version: 5SW95FSS

                                                                                                PAGE 31
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.81 Page 33 of 36



   LTE‐130         SISVEL SPA                            EP 2315383 (IE)                                                                                                     03 Jan 2007
                                                         EP 2315383 (IS)                                                                                                     03 Jan 2007
                                                         EP 2315383 (IT)                                                                                                     03 Jan 2007
                                                         EP 2315383 (LT)                                                                                                     03 Jan 2007
                                                         EP 2315383 (LU)                                                                                                     03 Jan 2007
                                                         EP 2315383 (LV)                                                                                                     03 Jan 2007
                                                         EP 2315383 (MC)                                                                                                     03 Jan 2007
                                                         EP 2315383 (NL)                                                                                                     03 Jan 2007
                                                         EP 2315383 (PL)                                                                                                     03 Jan 2007
                                                         EP 2315383 (PT)                                                                                                     03 Jan 2007
                                                         EP 2315383 (RO)                                                                                                     03 Jan 2007
                                                         EP 2315383 (SE)                                                                                                     03 Jan 2007
                                                         EP 2315383 (SI)                                                                                                     03 Jan 2007
                                                         EP 2315383 (SK)                                                                                                     03 Jan 2007
                                                         EP 2315383 (TR)                                                                                                     03 Jan 2007
                                                         JP 4968858                                                                                                          03 Jan 2007
                                                         KR 10‐0912784                                                                                                       22 Dec 2006
                                                         MX 287630                                                                                                           03 Jan 2007
                                                         RU 2392752                                                                                                          03 Jan 2007
                                                         TW I483589                                                                                                          04 Jan 2007
                                                         US 7826855                                                                                                          29 Apr 2009
                                                         US 7869396                                                                                                          03 Jan 2007
                                                         US 8165596                                                                                                          06 Dec 2010
                                                         US 8369865                                                                                                          07 Mar 2012

   LTE‐131         SISVEL SPA             EP 2248383                           1   3GPP TS 36.321 V8.5.0: Section 5.4.1                                    ISLD‐201107‐003   10 Sep 2009
                                                                                   3GPP TS 36.213 V8.6.0: Sections 8, 8.1, 9.1.1, 9.2; Table 8‐5, 9.2‐1A   ISLD‐201410‐027
                                                                                   3GPP TS 36.212 V8.8.0: Sections 5.3.3, 5.3.3.1.1
                                                         CN ZL200980115142.X                                                                                                 10 Sep 2009
                                                         CN ZL201310036114.7                                                                                                 30 Jan 2013
                                                         EP 2248383 (AT)                                                                                                     10 Sep 2009
                                                         EP 2248383 (BE)                                                                                                     10 Sep 2009
                                                         EP 2248383 (BG)                                                                                                     10 Sep 2009
                                                         EP 2248383 (CH)                                                                                                     10 Sep 2009
                                                         EP 2248383 (CY)                                                                                                     10 Sep 2009
                                                         EP 2248383 (CZ)                                                                                                     10 Sep 2009
                                                         EP 2248383 (DE)                                                                                                     10 Sep 2009
                                                         EP 2248383 (DK)                                                                                                     10 Sep 2009
                                                         EP 2248383 (EE)                                                                                                     10 Sep 2009
                                                         EP 2248383 (ES)                                                                                                     10 Sep 2009
                                                         EP 2248383 (FI)                                                                                                     10 Sep 2009
                                                         EP 2248383 (FR)                                                                                                     10 Sep 2009
                                                         EP 2248383 (GB)                                                                                                     10 Sep 2009
                                                         EP 2248383 (GR)                                                                                                     10 Sep 2009
                                                         EP 2248383 (HR)                                                                                                     10 Sep 2009
                                                         EP 2248383 (HU)                                                                                                     10 Sep 2009
                                                         EP 2248383 (IE)                                                                                                     10 Sep 2009
                                                         EP 2248383 (IS)                                                                                                     10 Sep 2009


Page 32 of 35
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 1                                                                         Version: 5SW95FSS

                                                                                      PAGE 32
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.82 Page 34 of 36



   LTE‐131         SISVEL SPA                            EP 2248383 (IT)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (LT)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (LU)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (LV)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (MC)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (MK)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (MT)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (NL)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (NO)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (PL)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (PT)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (RO)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (SE)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (SI)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (SK)                                                                                                                             10 Sep 2009
                                                         EP 2248383 (TR)                                                                                                                             10 Sep 2009
                                                         JP 5238067                                                                                                                                  10 Sep 2009
                                                         JP 5426001                                                                                                                                  19 Nov 2012
                                                         JP 6002118                                                                                                                                  27 Nov 2013
                                                         KR 10‐0956828                                                                                                                               24 Jul 2009
                                                         US 8009606                                                                                                                                  19 Oct 2009
                                                         US 8411633                                                                                                                                  17 Mar 2011
                                                         US 8971279                                                                                                                                  08 Mar 2013
                                                         US 9369254                                                                                                                                  20 Jan 2015

   LTE‐132         MELCO                  JP 5746059                                    3GPP TS 36.305 V 12.2.0                                                                                      09 Feb 2011
                                                         JP 5976161                                                                                                                                  28 Apr 2015
                                                         JP 6378258                                                                                                                                  15 Jul 2016
                                                         US 10051642                                                                                                                                 20 Apr 2016
                                                         US 9350496                                                                                                                                  09 Feb 2011

   LTE‐133         MELCO                  JP 5784029                                    3GPP TS 36.300 V13.2.0                                                                                       27 Sep 2011
                                                         JP 5955439                                                                                                                                  21 Jul 2015
                                                         JP 6246267                                                                                                                                  14 Jun 2016
                                                         JP 6415670                                                                                                                                  13 Nov 2017
                                                         US 9320016                                                                                                                                  27 Sep 2011

   LTE‐134         MELCO                  JP 5084951                                    3GPP TS 36.331 V12.0.0                                                                                       21 Apr 2010
                                                         CN ZL201080018941.8                                                                                                                         21 Apr 2010
                                                         JP 5518151                                                                                                                                  04 Sep 2012
                                                         JP 5744276                                                                                                                                  01 Apr 2014
                                                         JP 6169123                                                                                                                                  28 Apr 2015
                                                         US 10356635                                                                                                                                 21 Apr 2016
                                                         US 9350501                                                                                                                                  21 Apr 2010

   LTE‐135         SISVEL                 US 9980306                            1, 13   3GPP TS 36.331 V12.5.0: Sections 1, 4, 4.1, 4.2, 5.10.1, 5.10.7.1, 5.10.7.2, 5.10.7.3, 5.10.7.4, 5.10.7.5,   29 Aug 2014
                                                                                        5.10.9.1, 6.3.8, 6.5.2; Figures 4.1‐1, 4.2‐1, 5.10.7.1‐1, 5.10.7.1‐2, 5.10.7.1‐3
                                                         CN ZL 201310608978.1                                                                                                                        25 Nov 2013


Page 33 of 35
Subject to US FRE 408 (or equivalent local regulation)                                  COMPLAINT - EX. 1                                                                                            Version: 5SW95FSS

                                                                                           PAGE 33
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.83 Page 35 of 36



   LTE‐135         SISVEL                                EP 3051853 (DE)                                                              29 Aug 2014
                                                         EP 3051853 (FR)                                                              29 Aug 2014
                                                         EP 3051853 (GB)                                                              29 Aug 2014
                                                         EP 3051853 (IE)                                                              29 Aug 2014
                                                         EP 3051853 (PT)                                                              29 Aug 2014

   LTE‐136         3G Licensing           US 9635142                           9   3GPP TS 36.331 V8.21.0: Sections 5.3.10.3, 6.3.2   24 May 2012
                                                                                   3GPP TS 36.323 V8.6.0: Sections 5.5.1
                                                         AU 2003252560                                                                14 Aug 2003
                                                         BE 2375654                                                                   14 Aug 2003
                                                         CN ZL03802108.0                                                              14 Aug 2003
                                                         CN ZL200910252337.0                                                          02 Dec 2009
                                                         CN ZL200910252338.5                                                          02 Dec 2009
                                                         CN ZL200910252339.X                                                          02 Dec 2009
                                                         CN ZL200910252340.2                                                          02 Dec 2009
                                                         EP 1532778 (DE)                                                              14 Aug 2003
                                                         EP 1532778 (ES)                                                              14 Aug 2003
                                                         EP 1532778 (FI)                                                              14 Aug 2003
                                                         EP 1532778 (FR)                                                              14 Aug 2003
                                                         EP 1532778 (GB)                                                              14 Aug 2003
                                                         EP 1532778 (IT)                                                              14 Aug 2003
                                                         EP 1532778 (NL)                                                              14 Aug 2003
                                                         EP 1532778 (SE)                                                              14 Aug 2003
                                                         EP 2256999 (DE)                                                              14 Aug 2003
                                                         EP 2256999 (FR)                                                              14 Aug 2003
                                                         EP 2256999 (GB)                                                              14 Aug 2003
                                                         EP 2256999 (IT)                                                              14 Aug 2003
                                                         EP 2256999 (PT)                                                              14 Aug 2003
                                                         EP 2375654 (DE)                                                              14 Aug 2003
                                                         EP 2375654 (FR)                                                              14 Aug 2003
                                                         EP 2375654 (GB)                                                              14 Aug 2003
                                                         EP 2375654 (NL)                                                              14 Aug 2003
                                                         HK 1077441                                                                   21 Oct 2005
                                                         ID P0024236                                                                  14 May 2004
                                                         IL 161838                                                                    06 May 2004
                                                         IN 201107                                                                    14 Aug 2003
                                                         JP 4008447                                                                   14 Aug 2003
                                                         KR 10‐0981823                                                                08 Apr 2008
                                                         KR 10‐1020318                                                                05 Mar 2010
                                                         KZ 19891                                                                     14 Aug 2003
                                                         MX 265811                                                                    14 Aug 2003
                                                         RU 2310283                                                                   08 Sep 2004
                                                         UN 77036                                                                     14 Aug 2003
                                                         US 7366105                                                                   14 Aug 2003
                                                         US 8139555                                                                   04 Apr 2008
                                                         US 8848684                                                                   14 Aug 2003
                                                         US 9635140                                                                   14 Aug 2003
                                                         US 9635141                                                                   14 Aug 2003


Page 34 of 35
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 1                                  Version: 5SW95FSS

                                                                                      PAGE 34
                                            Case 3:20-cv-00494-JLS-NLS Document 1-2 Filed 03/16/20 PageID.84 Page 36 of 36



   LTE‐136         3G Licensing                          ZA 2004/3512                                                                                                                              14 Aug 2003

   LTE‐137         3G Licensing           US 8451818                    1   3GPP TS 36.322 V8.8.0: Sections 4.2.1, 4.2.1.1.1, 4.2.1.1.2, 4.2.1.2, 4.2.1.2.1, 4.2.1.2.2, 4.2.1.3, 4.2.1.3.1,        23 Jul 2010
                                                                            4.2.1.3.2; Figure 4.2.1.1.1‐1, 4.2.1.2.1‐1, 4.2.1.3.1‐1
                                                         US 6788652                                                                                                                                12 Nov 1999
                                                         US 6804202                                                                                                                                18 Jan 2000
                                                         US 7583699                                                                                                                                08 Sep 2003
                                                         US 7756159                                                                                                                                12 Jan 2009
                                                         US 7920595                                                                                                                                31 Aug 2007

   LTE‐138         3G Licensing           US 7782833                    1   3GPP TS 36.321 V8.12.0: Sections 1, 3.2, 4.2.1, 4.3.1, 4.3.2, 4.4, 4.5, 4.5.1, 4.5.2, 4.5.3, 4.5.3.1, 4.5.3.2,         31 Jan 2007
                                                                            6.1.1, 6.1.2, 6.2.1; Figures 4.2.1.1, 4.5.3.1‐1, 4.5.3.2‐1, 6.1.2‐1, 6.1.2‐2, 6.1.2‐3; Tables 4.4‐1, 4.5.1‐1, 4.5.2‐
                                                                            1, 4.5.3.1‐1, 4.5.3.2‐1
                                                                            3GPP TS 36.322 v8.8.0: Sections 3.2, 4.2.1, 4.3.2; Figure 4.2.1‐1




Page 35 of 35
Subject to US FRE 408 (or equivalent local regulation)                      COMPLAINT - EX. 1                                                                                                      Version: 5SW95FSS

                                                                               PAGE 35
